Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 1 of 71 PageID 449




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CHRIS M. MILLER,

              Petitioner,

v.                                                 Case No. 8:17-cv-2815-T-60AEP

SECRETARY, DEPARTMENT OF
CORRECTIONS,

            Respondent.
__________________________________/

       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

       Miller petitions under 28 U.S.C. § 2254 for the writ of habeas corpus (Docs. 1

and 2) and challenges his state court convictions for kidnapping, aggravated

battery, and aggravated assault with a deadly weapon. Upon review of the petition

and supporting memorandum (Docs. 1 and 2), the response and supporting exhibits

(Docs. 7 and 8), and the reply (Doc. 14), the Court finds as follows:

                       Factual and Procedural Background 1

       Miller and his girlfriend had a fight while they were at an outdoor fair

together. When they returned home, Miller beat his girlfriend with a stool leg,

punched her, and kicked her. During the four-hour attack, Miller threatened to kill

the victim with a knife and prevented her from leaving. The victim’s body was

badly bruised. An emergency room doctor was unable to conclude whether the

many bruises on the victim’s body were caused by the leg of the stool or a fist. The


       1 This summary of the facts derives from the state appellate court’s opinion affirming
Miller’s convictions and sentences and the filings in this case.


                                             -1-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 2 of 71 PageID 450




doctor opined that, while the victim had not sustained permanent injury, the leg of

the stool could have caused serious bodily injury or death.

      The jury found Miller guilty, and the trial court sentenced him as a prison

releasee reoffender to life for kidnapping, fifteen years for aggravated battery, and

five years for aggravated assault. The state appellate court affirmed in a written

opinion and the state supreme court denied discretionary review. Miller v. State,

123 So. 3d 595 (Fla. 2d DCA 2013), rev. denied, 139 So. 3d 887 (Fla. 2014).

After the post-conviction court denied relief, Miller filed his federal petition.

The respondent concedes timeliness and exhaustion. (Doc. 7 at 10–11, 16–22).

                                  Legal Standards

      A.     AEDPA


      Because Miller filed his petition after the enactment of the Antiterrorism and

Effective Death Penalty Act of 1996, AEDPA governs the review of his claims.

Lindh v. Murphy, 521 U.S. 320, 336–37 (1997). AEDPA amended 28 U.S.C.

§ 2254(d) to require:

             An application for a writ of habeas corpus on behalf of a person
             in custody pursuant to the judgment of a State court shall not
             be granted with respect to any claim that was adjudicated on
             the merits in State court proceedings unless the adjudication of
             the claim —

                    (1)    resulted in a decision that was contrary
                           to, or involved an unreasonable
                           application of, clearly established Federal
                           law, as determined by the Supreme Court
                           of the United States; or

                    (2)    resulted in a decision that was based on
                           an unreasonable determination of the




                                           -2-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 3 of 71 PageID 451




                           facts in light of the evidence presented in
                           the State court proceeding.

      Williams v. Taylor, 529 U.S. 362, 412–13 (2000) interprets this constraint on

the power of the federal habeas court to grant a state prisoner’s petition:

             Under the “contrary to” clause, a federal habeas court may
             grant the writ if the state court arrives at a conclusion opposite
             to that reached by this Court on a question of law or if the state
             court decides a case differently than this Court has on a set of
             materially indistinguishable facts. Under the “unreasonable
             application” clause, a federal habeas court may grant the writ
             if the state court identifies the correct governing legal principle
             from this Court’s decisions but unreasonably applies that
             principle to the facts of the prisoner’s case.

“[C]learly established Federal law” encompasses the holdings of the Supreme Court

at the time of the relevant state court decision. Williams, 529 U.S. at 412.

      “[A]n unreasonable application of federal law is different from an incorrect or

erroneous application of federal law.” Williams, 529 U.S. at 412 (italics in original).

Even clear error is not enough. Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017).

A federal habeas petitioner must show that the state court’s ruling was “so lacking

in justification that there was an error well understood and comprehended in

existing law beyond any possibility of fairminded disagreement.” Harrington

v. Richter, 562 U.S. 86, 103 (2011). “This is ‘meant to be’ a difficult standard to

meet.” LeBlanc, 137 S. Ct. at 1728 (quoting Richter, 562 U.S. at 102).

      A factual determination by a state court is not unreasonable “merely because

the federal habeas court would have reached a different conclusion in the first

instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). A federal habeas court may

grant relief only if “in light of the evidence presented in the state court proceedings,




                                            -3-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 4 of 71 PageID 452




no reasonable jurist would agree with the factual determinations upon which the

state court decision is based.” Raleigh v. Sec’y, Fla. Dep’t Corrs., 827 F.3d 938,

948–49 (11th Cir. 2016). Also, a state court’s factual determinations are presumed

correct, and a petitioner has the burden of rebutting that presumption with clear

and convincing evidence. 28 U.S.C. § 2254(e)(1).

      “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

applications in order to prevent federal habeas ‘retrials’ and to ensure that

state-court convictions are given effect to the extent possible under law.” Bell

v. Cone, 535 U.S. 685, 694 (2002). Consequently, “review under [Section] 2254(d)(1)

is limited to the record that was before the state court that adjudicated the claim on

the merits.” Cullen v. Pinholster, 563 U.S. 170, 181–82 (2011). Accord Landers

v. Warden, Att’y Gen. of Ala., 776 F.3d 1288, 1294–95 (11th Cir. 2015) (applying

Pinholster to Section 2254(d)(2)).

      If the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal court reviews the specific reasons in the opinion and

defers to those reasons if reasonable. Wilson v. Sellers, 138 S. Ct. 1188, 1192

(2018). If the last state court decision is without reasons, the federal court “should

‘look through’ the unexplained decision to the last related state-court decision that

does provide a relevant rationale [and] presume that the unexplained decision

adopted the same reasoning.” Id. at 1192.




                                          -4-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 5 of 71 PageID 453




B.    Ineffective Assistance of Counsel

      Miller asserts ineffective assistance of counsel — a difficult claim to sustain.

Strickland v. Washington, 466 U.S. 668 (1984) explains:

             First, the defendant must show that counsel’s performance was
             deficient. This requires showing that counsel made errors so
             serious that counsel was not functioning as the “counsel”
             guaranteed the defendant by the Sixth Amendment. Second,
             the defendant must show that the deficient performance
             prejudiced the defense. This requires showing that counsel’s
             errors were so serious as to deprive the defendant of a fair trial,
             a trial whose result is reliable.

“There is no reason for a court deciding an ineffective assistance of counsel claim

. . . to address both components of the inquiry if the defendant makes an

insufficient showing on one.” Strickland, 466 U.S. at 697.

      “[C]ounsel is strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.”

Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness claim

must judge the reasonableness of counsel’s challenged conduct on the facts of the

particular case, viewed as of the time of counsel’s conduct.” Id. Strickland requires

that “in light of all the circumstances, the identified acts or omissions were outside

the wide range of professionally competent assistance.” Id.

       “An error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” Strickland, 466 U.S. at 691. To meet this burden the defendant must

show “a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 691.



                                            -5-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 6 of 71 PageID 454




A reasonable probability is a “probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694.

      Strickland cautions that “strategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable.”

Strickland, 466 U.S. at 690–91. A defendant cannot meet his burden by showing

that the avenue chosen by counsel was unsuccessful. White v. Singletary, 972 F.2d

1218, 1220–21 (11th Cir. 1992). Accord Jones v. Barnes, 463 U.S. 745, 751 (1983)

(confirming that counsel does not have a duty to raise a frivolous claim). Because

the standards under Strickland and AEDPA are both highly deferential, “when the

two apply in tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105. “Given the

double deference due, it is a ‘rare case in which an ineffective assistance of counsel

claim that was denied on the merits in state court is found to merit relief in

a federal habeas proceeding.’” Nance v. Warden, Ga. Diag. Prison, 922 F.3d 1298,

1303 (11th Cir. 2019) (quoting Johnson v. Sec’y, Dep’t Corrs., 643 F.3d 907, 911

(11th Cir. 2011)).

                                      Analysis

Ground One

      Miller asserts that trial counsel was ineffective for not introducing blood test

results showing that the victim was intoxicated at the time of the crimes. (Doc. 1

at 5). Miller contends that the post-conviction court unreasonably applied

Strickland’s prejudice component. (Doc. 2 at 23–29) The post-conviction court




                                          -6-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 7 of 71 PageID 455




denied the ground as follows (Doc. 21-1 at 95–99) (state court record citations

omitted):

             Defendant claims that his trial counsel was ineffective for
             failing to introduce the results of the victim’s blood alcohol test
             or to proffer those results for the record. Defendant further
             claims that as a result of counsel’s deficient performance, the
             jury was deprived of significant evidence challenging the
             victim’s credibility and her ability to accurately perceive the
             events which occurred that night. As such, Defendant contends
             there is at least a reasonable probability that, but for this
             deficient performance, the outcome would have been different.

             More specifically, Defendant submits that[,] at trial, the victim
             testified that she drank just two beers the entire day of the
             incident and split one or two glasses of wine that night with
             Defendant at the fair, and that she was not at all intoxicated at
             any time. However, Defendant avers that the victim “was an
             alcoholic at the time, and she and the Defendant split a full
             18-pack of beer that day, had some mixed drinks, and then
             split a box of wine.” He further claims that a blood alcohol test
             performed at the hospital ten hours after the victim stopped
             drinking revealed a blood alcohol level of approximately .05.
             Defendant contends that his trial counsel was aware of the
             results of the blood alcohol test and of its importance in
             attacking the victim’s credibility and challenging her version of
             the events. However, as Defendant contends, trial counsel
             failed to introduce the results or to otherwise proffer those
             results for the record. Defendant concedes in his motion that
             counsel attempted to question Dr. Zafari, the emergency room
             physician who treated the victim that night, about the results
             of the blood alcohol test and to elicit testimony concerning the
             victim’s .05 blood alcohol level that night. However, Defendant
             alleges that when the State objected on the basis that
             Dr. Zafari was not the individual who performed the test, the
             Court sustained the State’s objection to this testimony as
             hearsay. Defendant claims that thereafter, trial counsel did
             not proffer the results of the test for the record.

             As there were no eyewitnesses to the incident, Defendant
             contends that the victim’s ability to perceive events and her
             state of mind and state of sobriety were central to the trial.
             Thus, Defendant claims counsel’s failure to investigate, learn,
             and call the analyst who performed the test, or to otherwise
             ensure the introduction of this critical evidence constituted
             deficient performance. Defendant further claims that had
             counsel challenged the victim’s credibility with the results of



                                            -7-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 8 of 71 PageID 456




            the blood alcohol test, there is a reasonable probability that the
            outcome of the trial would have been different. The State was
            directed to respond to this claim.

            In its response, the State contends that this claim is refuted by
            Defendant’s own statement at trial that there was no other
            evidence he wanted admitted at trial and that he was satisfied
            with his counsel’s representation. Additionally, the State
            contends that Defendant was not prejudiced by the lack of this
            testimony because defense counsel still demonstrated the
            victim’s confusion over the events that occurred on the night in
            question and there was otherwise overwhelming evidence for
            the jury to convict Defendant on his charges.

            In Defendant’s reply, he contends that the victim’s testimony
            was critical to the jury finding him guilty as charged. Thus, he
            further contends that had counsel properly introduced the
            results of the victim’s blood alcohol level from the night of the
            events, this would have contradicted the victim’s testimony
            that she only had a couple of beers and a glass of wine, and was
            not drunk. Additionally, Defendant contends that this evidence
            would have reflected on her ability to accurately perceive
            events and on her credibility and veracity.

            The Court finds that although counsel may have been deficient
            for failing to properly introduce the victim’s blood alcohol level,
            Defendant is unable to show prejudice as required by
            Strickland. More specifically, the Court finds that the jury was
            not deprived of significant evidence challenging the victim’s
            credibility and her ability to accurately perceive the events
            which occurred on the night at issue, as Defendant claims. It is
            undisputed that Defendant beat the victim on the night at
            issue. The defense’s theory, however, was that Defendant did
            not commit the crimes charged, but rather committed crimes of
            a lesser degree than the ones charged. Counsel highlighted the
            fact that the victim had been drinking throughout the day and
            night of the events, and even suggested in his closing argument
            that the victim’s anxiety medication mixed with alcohol
            consumption could have caused her confusion regarding her
            recollection of the events that transpired.

            Furthermore, counsel pointed out an extensive number of
            inconsistencies within the victim’s story, thereby greatly
            challenging the victim’s credibility and exposing her confusion
            over the events which occurred on the night at issue. More
            specifically, in regards to the kidnapping charge, counsel
            elicited testimony from the victim that there were multiple
            exits to the home and that there were multiple phones in the
            home that she could have used to call for help. Counsel also


                                           -8-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 9 of 71 PageID 457




            suggested that from the victim’s story, there was a lot of time
            where she was by herself, and[ ] suggested that the fact that
            the victim took a long time to leave the residence and even
            returned to the bedroom where [Defendant] was showed that
            the victim was not truly being kept in the home against her
            will. Additionally, counsel pointed out that when the victim
            finally left the residence, she did not immediately call the
            police or wake her friends whose house she parked outside of to
            tell them that Defendant had kidnapped her, but rather, she
            attempted to sleep in her car across the street from where
            Defendant was still sleeping.

            In regards to the aggravated battery charge, counsel pointed
            out that the victim had told multiple officers that Defendant
            hid the stool leg in the garage, yet at trial she changed her
            story and indicated that she was the one who hid the stool leg
            in the garage. Additionally, counsel highlighted the fact that
            the victim’s injuries were consistent with being beaten with
            Defendant’s hands and feet, and that a stool leg may not have
            been used on the victim. Counsel also pointed out that the
            victim had previously told one of the officers that she had seen
            Defendant break the stool leg off despite being in the next
            room. Counsel pointed out that Defendant’s fingerprints were
            not found on the stool leg; and, that the permanent
            disfigurement [that] the victim claims was from bolts on the
            stool leg did not match up to the same distance apart as the
            bolts on the stool leg.

            Finally, in regards to the aggravated assault charge, counsel
            thoroughly attacked this charge by eliciting witness testimony
            demonstrat[ing] the victim’s confusion. More specifically,
            counsel cross-examined the victim regarding the size and style
            of the knife she claimed Defendant held to her, and was able to
            demonstrate her confusion over those specifics. Counsel also
            showed that no knife was ever turned over to the police or to
            the State Attorney’s Office, but rather that the victim merely
            drew a trace outline of the knife. Additionally, counsel
            demonstrated the victim’s confusion regarding the distance
            where Defendant placed the knife in relation to her throat and
            also where Defendant placed the knife after holding it up [to]
            the victim.

            In light of the foregoing, the record reflects that counsel was
            able to thoroughly and adequately attack the victim’s
            credibility and her recollection of the events at issue even
            without the results of the victim’s blood alcohol level. Given the
            number of inconsistencies defense counsel exposed, [ ]
            including exploiting the fact that alcohol was consumed by the
            victim throughout the day and night of the events at issue, the


                                           -9-
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 10 of 71 PageID 458




              Court finds that the record refutes Defendant’s claim that
              there is a reasonable probability that the outcome of the trial
              would have been different had counsel properly admitted the
              victim’s blood alcohol level into evidence. Defendant fails to
              meet the prejudice prong, and this claim is therefore denied.
              See Maxwell, 490 So. 2d at 932 (stating that if the defendant
              fails to satisfy one prong of the analysis, then the inquiry ends,
              and the court need not determine whether the defendant has
              satisfied the other prong).

       At trial, the victim admitted that she drank a few beers before the fair and

 drank wine at the fair. (Doc. 21-1 at 151–53) In closing argument, trial counsel

 challenged the victim’s ability to perceive the events because she had mixed the

 alcohol with her anxiety medication. (Id. at 202–03) Also, trial counsel told the

 jury that the victim was confused over critical details about the crimes. (Doc. 21-1

 at 97–98) Trial counsel exposed the victim’s confusion over (1) whether she could

 have left the home or called for help during and after the attack, (2) whether she or

 Miller hid the stool leg after the crimes, (3) whether or not she saw Miller break the

 stool leg off of a chair before the crimes, and (4) whether she accurately saw the

 type and size of the knife that Miller had and how he used it. (Id. at 97–98) Trial

 counsel also pointed out that (5) the configuration of the bolts on the stool leg

 refuted the victim’s claim that she had been beaten with the stool leg and (6) police

 never recovered a knife. (Id. at 97–98)

       The blood test results did not directly exculpate Miller and only would have

 further impeached the victim’s credibility. Fla. Stat. § 90.608(4), (5); Edwards

 v. State, 548 So. 2d 656, 658 (Fla. 1989). Because trial counsel raised serious

 doubts about the victim’s credibility even without the blood test results, the state

 court did not unreasonably apply Strickland. Holsey v. Warden, Ga. Diag. Prison,


                                            - 10 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 11 of 71 PageID 459




 694 F.3d 1230, 1260–61 (11th Cir. 2012) (“[E]vidence presented in postconviction

 proceedings is ‘cumulative’ or ‘largely cumulative’ to or ‘duplicative’ of that

 presented at trial when it tells a more detailed version of the same story told at

 trial or provides more or better examples or amplifies the themes presented to the

 jury.”); Rose v. McNeil, 634 F.3d 1224, 1243 (11th Cir. 2011) (“Obviously,

 a petitioner cannot satisfy the prejudice prong of the Strickland test with evidence

 that is merely cumulative of evidence already presented at trial.”). Ground One is

 denied.

 Ground Two

       Miller asserts that trial counsel was ineffective for not objecting to the trial

 prosecutor’s comment in closing argument that the jury did not need to

 unanimously agree on the elements of aggravated battery. (Doc. 1 at 7). Miller

 contends that the post-conviction court unreasonably applied Strickland’s prejudice

 component. (Doc. 2 at 30–35) The post-conviction court denied the ground as

 follows (Doc. 21-1 at 3–5):

              Defendant claims his trial counsel was ineffective for failing to
              object, correct, or otherwise challenge the State’s explanation to
              the jury during closing arguments that they need not reach
              a unanimous verdict. Defendant further claims that but for this
              deficient performance, there is at least a reasonable probability
              that the outcome of the trial would have been different.

              ....

              Defendant’s charge of aggravated battery was based on his
              striking the victim while in the kitchen, and was presented
              under both authorized theories set forth in § 784.045(1)(a),
              Florida Statutes: 1) that he used a deadly weapon, i.e., the leg
              of the stool, and 2) that he knowingly inflicted great bodily
              harm, permanent impairment, or disfigurement. As to the
              latter theory, Defendant claims that after the trial court found


                                            - 11 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 12 of 71 PageID 460




            there was insufficient evidence to prove great bodily harm or
            permanent impairment, it granted [judgments of acquittal] as
            to those theories and left for the jury to determine only
            whether there was permanent disfigurement. Thus, the jury
            was permitted to decide that the stool leg was not a deadly
            weapon or that the victim’s injuries did not constitute
            permanent disfigurement.

            However, Defendant claims the State erroneously informed the
            jurors that they need not all find guilt based on the same
            theory. Defendant claims the prosecutor made the following
            improper argument during closing:

                   Now, members of the jury, according to that
                   aggravated battery charge, let’s say three of you
                   go back and say I don’t think she was
                   permanently disfigured, but I do believe that she
                   was beaten with that stool. Even if she was hit
                   once, well, that’s aggravated battery with a
                   deadly weapon.

                   Well, let’s say the other three of you say, you
                   know, I don’t think she was hit by a stool, but I
                   do think that scar or that tooth — that’s
                   permanently disfigured by him, even if it was
                   just by a fist if you believe that. Well, then your
                   verdict still has to be guilty on aggravated
                   battery because if it’s one or the other, you could
                   both come to [ ] different conclusions but reach
                   the same result and that she — that he is guilty
                   of aggravated battery.

            Thus, the State explained to the jury that it did not need to
            reach a unanimous verdict on all of the elements of the charged
            offense. Defendant claims counsel did not object to this
            improper argument or otherwise take steps to ensure that the
            jury was correctly advised that they must have a unanimous
            finding on one theory or on the other in order to support a
            guilty verdict on this charge.

            This claim is without merit as the Court finds that Defendant
            fails to establish prejudice. Defendant previously challenged
            the State’s improper argument on direct appeal, asserting that
            it encouraged a non-unanimous verdict and constituted
            fundamental error. While the Second [District Court of Appeal]
            agreed the State’s argument was improper and created a risk
            that the jury’s verdict was not unanimous, it determined it
            [was not] fundamental error because the jury could have
            reached a lawful verdict under either theory. See Miller,


                                          - 12 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 13 of 71 PageID 461




              123 So. 3d [at] 595. The Second [District Court of Appeal]
              further stated:

                     Although it is possible that the jury reached a
                     non-unanimous verdict in this case, given the
                     strength of the evidence, it is more likely that the
                     jurors were unanimous on one or both theories.
                     Especially as to the theory that the stool leg was
                     deadly weapon, the evidence seems compelling to
                     this court. Because the jury could easily have
                     reached a lawful verdict in this context under
                     either theory, and indeed under both theories, we
                     conclude that we should not apply the doctrine of
                     fundamental error.

              Id. Thus, the Second [District Court of Appeal] concluded that
              the jury could have easily reached a unanimous guilty verdict
              on at least one, if not both, of the proffered theories. For similar
              reasons, this Court finds that Defendant is unable to establish
              prejudice. “A deadly weapon is: any instrument which, when
              used in the ordinary manner contemplated by its design, will or
              is likely to cause death or great bodily harm; or any instrument
              likely to cause great bodily harm because of the way it is used
              during a crime.” C.A.C. v. State, 771 So. 2d 1261, 1262 (Fla. 2d
              DCA 2000). The jury could have easily determined that the
              stool leg was a deadly weapon based on the way the victim
              testified that Defendant used it against her. Therefore, there is
              no reasonable probability that the outcome of the trial would
              have been different[,] and[ ] Defendant’s claim is denied.

       The prosecution had to prove that Miller either caused permanent

 disfigurement or used a deadly weapon. (Doc. 9, Ex. A at 713) The state court

 concluded that the jury would have unanimously agreed that Miller used a deadly

 weapon. (Doc. 21-1 at 5) The victim testified that Miller hit her with the stool leg

 at least twenty times on the head and all over her body. (Doc. 9, Ex. A at 267,

 270–71, 278–79) The victim identified in photographs bruises and red marks all

 over her body that Miller inflicted with the stool leg. (Doc. 9, Ex. A at 315–20,

 331–35) The emergency room doctor who treated the victim opined that the stool

 leg could have caused serious bodily injury or death. (Doc. 21-1 at 182) The


                                             - 13 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 14 of 71 PageID 462




 victim’s testimony, corroborated by the photographs and the emergency room

 doctor’s opinion, proved that the stool leg was a deadly weapon. Coronado v. State,

 654 So. 2d 1267, 1269–70 (Fla. 2d DCA 1995); J.M.C. v. State, 331 So. 2d 366, 367

 (Fla. 3d DCA 1976).

       When assessing prejudice under Strickland, a court presumes that the jury

 followed the law. Strickland, 466 U.S. at 695 (“The assessment of prejudice should

 proceed on the assumption that the decisionmaker is reasonably, conscientiously,

 and impartially applying the standards that govern the decision.”). Because the

 jury would have unanimously agreed that Miller used a deadly weapon to batter the

 victim and the outcome at trial would not have changed even if trial counsel had

 objected, the state court did not unreasonably apply Strickland. Strickland, 466

 U.S. at 694. Accord Lockhart v. Fretwell, 506 U.S. 364, 369 (1993) (“Under our

 decisions, a criminal defendant alleging prejudice must show ‘that counsel’s errors

 were so serious as to deprive the defendant of a fair trial, a trial whose result is

 reliable.’”) (quoting Strickland, 466 U.S. at 687); Pope v. Sec’y, Fla. Dep’t Corrs.,

 752 F.3d 1254, 1270 (11th Cir. 2014) (“Pope has not established a reasonable

 probability that the outcome would have been different if counsel had objected to

 the prosecutor’s remarks, let alone that the [state court’s] determination on this

 point was unreasonable.”).

       Miller argues that the state court unreasonably applied Strickland by

 concluding the jury “could have” found that Miller used a deadly weapon. (Doc. 14

 at 10) Miller further argues that the state appellate court on direct appeal




                                           - 14 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 15 of 71 PageID 463




 concluded that “it [was] possible that the jury reached a non-unanimous verdict in

 this case” (Docs. 2 at 34 and 14 at 10–11) and the respondent conceded on federal

 habeas that trial counsel’s deficient performance “‘may have created a risk that the

 jury’s verdict was not unanimous.’” (Doc. 14 at 11) (quoting Doc. 7 at 4) Miller

 asserts that these statements confirm that the prosecutor’s comment was

 prejudicial. (Docs. 2 at 34 and 14 at 11)

       Under Strickland, “[i]t is not enough for the defendant to show that the

 errors had some conceivable effect on the outcome of the proceeding.” Strickland,

 466 U.S. at 693. Rather, Miller had the burden to show a “probability sufficient to

 undermine confidence in the outcome” of the trial. Strickland, 466 U.S. at 694. The

 state court recited the correct standard for prejudice under Strickland. (Doc. 21-1

 at 5) Despite the state court’s shorthand reference to what the jury’s verdict “could

 have” determined, the state court did not unreasonably apply Strickland. Holland

 v. Jackson, 542 U.S. 649, 654–55 (2004) (“We have held that such use of the

 unadorned word ‘probably’ is permissible shorthand when the complete Strickland

 standard is elsewhere recited.”) (citing Woodford v. Visciotti, 537 U.S. 19, 23–24

 (2002)). Ground Two is denied.

 Ground Three

       Miller asserts that trial counsel was ineffective for not objecting to the trial

 prosecutor’s comments in closing argument that the jury could find Miller guilty of

 kidnapping based on the earlier attack in the kitchen. (Doc. 1 at 8). The

 post-conviction court denied the ground as follows (Doc. 21-1 at 5–6):




                                             - 15 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 16 of 71 PageID 464




            . . . Defendant contends trial counsel was deficient for failing to
            challenge the State’s improper argument that the jury could
            return a less-than-unanimous verdict on the charge of
            kidnapping. Specifically, Defendant contends that the State
            advised the jury that Defendant’s specific intent for kidnapping
            could be satisfied through either his intent on the aggravated
            battery or aggravated assault charges (which occurred prior to
            the “confinement”), or they could look to acts committed at the
            same time or after the kidnapping to determine intent.

            The crime of kidnapping in this case was based on confining,
            abducting, or imprisoning another person “with intent to inflict
            bodily harm upon or to terrorize the victim or another person.”
            See Fla. Stat. § 787.01(1)(a)(3). Accordingly, Defendant argues
            that the statute requires that at the very point in time when
            the defendant unlawfully confines, abducts, or imprisons, he
            does so with the intent to inflict bodily harm or to terrorize the
            victim. See Johnson v. State, 969 So. 2d 938, 955 (Fla. 2007)
            (stating that “[k]idnapping requires proof of both confinement
            and criminal intent underlying the confinement.”)[.] Relying on
            this analysis, Defendant submits that the aggravated battery
            and aggravated assault charges had already occurred prior to
            the confinement amounting to the kidnapping charge. Thus,
            Defendant contends the intent related to those two charges
            could not be used to satisfy the specific intent element of the
            kidnapping charge.

            In his motion, Defendant assumes that the confinement began
            when Defendant grabbed the victim by her arm and pulled her
            into the bedroom, thus precluding the State from relying on the
            acts that occurred prior to this time as evidence of intent to
            inflict bodily harm upon or to terrorize the victim. However,
            the record does not reflect that the State was limiting the
            kidnapping charge to acts occurring subsequent to Defendant’s
            pulling of the victim into the bedroom from the curtains.

            Defendant further submits that any confinement or movement
            that occurred during the aggravated battery and aggravated
            assault acts would have been merely incidental to those crimes.
            Thus, Defendant contends [that] the State improperly informed
            the jurors that they could use the intent related to the offenses
            of aggravated battery and aggravated assault, which occurred
            separately from and temporally before the kidnapping, to
            satisfy the specific intent for kidnapping. In support of this
            contention, Defendant relies on Conner v. State, 19 So. 3d 1117
            (Fla. 2d DCA 2009). In Conner, the defendant was convicted of
            kidnapping and attempted murder based on his pulling up to
            the victim at a bus stop, hopping out of his van, and pushing
            the victim to the ground and strangling her[,] the entire


                                           - 16 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 17 of 71 PageID 465




              criminal episode lasting less than a minute. Id. at 1119, 1124.
              The Court in Conner stated that “[i]n considering whether
              conduct involving another crime also amounts to a kidnapping,
              our supreme court teaches that one must ‘closely examine[ ] the
              facts to determine whether the confinement or movement was
              incidental to the [other charged crime] or whether it took on an
              independent significance justifying a kidnapping conviction.’”
              Id. at 1124–25 (citing Mobley v. State, 409 So. 2d 1031, 1035
              (Fla. 1982)[)]. Accordingly, the Court concluded that Conner’s
              brief act of holding his victim on the ground had no significance
              independent of the attempted murder, was merely incidental to
              the choking, and amounted to a mere momentary restraint,
              insufficient to support a conviction for kidnap[p]ing.

              The facts in Conner are significantly different than the facts of
              the present case. Here, the victim was beaten inside of her
              home over the course of several hours with Defendant’s fists,
              feet, and a wooden stool leg, assaulted with a knife, knocked to
              the ground, pulled into a bedroom and beaten again, then
              physically restrained from moving in the bed. Thus, the
              victim’s confinement was not merely incidental to the assault
              and battery. Rather the victim’s confinement to her home by
              being beaten to the ground with a stool leg and assaulted with
              a knife took on an independent significance justifying a
              kidnapping.

              Furthermore, Defendant cannot show prejudice. Even if the
              confinement began at the point in time where Defendant pulled
              the victim into the bedroom from the curtains, the evidence
              demonstrates that after that point, Defendant again hit the
              victim, strangled her, smothered her with a pillow, and reverse
              bear-hugged her until [she] fell asleep. The jury could have
              easily reached a unanimous verdict for kidnapping based either
              on acts related to the aggravated assault and aggravated
              battery, or on acts occurring after Defendant pulled the victim
              to the bedroom. As such, the claim is denied.

       Whether the acts in the kitchen were relevant to prove intent for kidnapping

 is an issue of state law, and a state court’s determination of state law receives

 deference in federal court. Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have

 repeatedly held that a state court’s interpretation of state law . . . binds a federal




                                            - 17 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 18 of 71 PageID 466




 court sitting in habeas corpus.”). Miller challenged the following comment by the

 prosecutor in closing argument (Doc. 9, Ex. A at 629–31):

             This is the victim, and this is what makes this a kidnapping
             and not a false imprisonment. He acted with intent to inflict
             bodily harm upon or to terrorize the victim or another person.
             She used the word “terror.” He committed that terror upon her.
             Again, he terrorized her. She said it. Those are her words. He
             hit her with the stool leg, inflict[ed] bodily harm. He hit her
             with his fists. He kicked her. He strangled her. He smothered
             [her]. She had to go to the hospital because of the bruises and
             the cut that the doctor told you about.

             He pulverized her. He pulverized her, terrorized. He beat her
             and when she lost control of her bodily functions, did he have
             mercy on her? No. He tells her she can’t even take a good
             beating, and then he forces her to clean it up.

             He told her he would pop her eye out and not only did he tell
             her that he would pop her eye out, he tried to pop her eye out.
             And the picture she took herself later on after the bruises
             developed even more, you will see a picture of her holding her
             eye down and a red mark from where he tried to pop her eye
             out. He told her he’d punch her teeth out, and he punched her.
             He tried to do it. And one of those teeth that on the date she
             didn’t realize was broken, she later found out it had turned
             black and she lost it.

             He told her, I’ll let you live for now, b*tch. But I promise I will
             kill you. I will let you live for now, but I promise I will kill you.
             He held that knife to her throat. Now, whether it’s up against
             her throat or this far from her throat, that’s to her throat.

             He tried to smother her with a pillow. He tried to strangle her.
             She had to beg for her life. She kept begging for her life, for her
             children. She just kept begging. Terrorized, that’s what
             make[s] this a kidnapping and not a false imprisonment.

       The victim testified that Miller beat her with his fists, his feet, and the stool

 leg and assaulted her with a knife immediately before he physically confined her.

 (Doc. 9, Ex. A at 266–82) When the victim tried to call for help from a window near

 the kitchen, Miller pulled the victim into the bedroom where no one could hear her




                                             - 18 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 19 of 71 PageID 467




 and continued to beat her. (Docs. 9, Ex. A at 282–83) When Miller fell asleep and

 the victim tried to leave, Miller woke up, told her, “B*tch, you’re not going

 anywhere,” and beat her some more. (Doc. 9, Ex. A at 287–88)

       The beating and assault before Miller confined the victim were relevant to

 show that Miller had the continued intent to terrorize and inflict bodily harm on the

 victim after he confined her. State v. Wright, 74 So. 3d 503, 506 (Fla. 2d DCA 2011).

 Accord J.G. v. State, 915 So. 2d 274, 276 (Fla. 4th DCA 2005) (“It is well-settled that

 specific intent is rarely shown by direct evidence and is properly left to the trier of

 fact to glean from the surrounding circumstances.”). Miller’s confinement of the

 victim was not incidental to the aggravated battery and aggravated assault. Perry

 v. State, 57 So. 3d 910, 912–13 (Fla. 1st DCA 2011) (“[T]he beating administered by

 Appellant lasted at least seven minutes and involved the victim being beaten in one

 room, dragged by her hair into another room where the beating continued, and then

 dragged by her neck or hair outside where the beating concluded. These facts are

 sufficient to establish confinement . . . .”). Because an objection to the prosecutor’s

 comment would not have succeeded, the state court did not unreasonably apply

 Strickland. Meders v. Warden, Ga. Diag. Prison, 911 F.3d 1335, 1354

 (11th Cir. 2019) (“It is not ineffective assistance of counsel to fail to make an

 objection that is not due to be sustained.”).

       Also, in closing argument, the prosecutor argued that the beating and threats

 after Miller confined the victim proved that he had the specific intent to terrorize

 and inflict bodily harm on the victim. (Doc. 9, Ex. A at 629–32, 686–89) Because




                                           - 19 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 20 of 71 PageID 468




 these acts after Miller confined the victim proved intent even without the acts

 before he confined the victim, the state court did not unreasonably apply

 Strickland’s prejudice component. Pope, 752 F.3d at 1270.

       Miller argues that the state court unreasonably concluded that the

 prosecution never limited the kidnapping charge to acts occurring after the beating

 and assault in the kitchen. (Doc. 14 at 15) Miller contends that, at a hearing before

 trial, the prosecutor advised that the kidnapping occurred after the aggravated

 assault and aggravated battery in the kitchen. (Docs. 14 at 12–13, 15 and 14-1

 at 9–10) Miller argues that the prosecutor’s comments were contrary to this

 position. (Doc. 14 at 12–13, 15)

       The information charged Miller with kidnapping the victim “on or between

 the 13th day and the 14th day of March, . . . two thousand ten.” (Doc. 21-1 at 223)

 The information did not allege specific facts or theories for the kidnapping charge.

 Fla. R. Crim. P. 3.140(b), (d). Allegations in the information tracked the language

 of the kidnapping statute. (Doc. 21-1 at 223) The victim told police and testified in

 her deposition about the threats and violent acts before and after Miller confined

 her. (Docs. 2 at 36–37 and 14-1 at 3) Because Miller was neither surprised by the

 prosecutor’s comments nor hampered in preparing his defense, the comments were

 not improper. Tingley v. State, 549 So. 2d 649, 651 (Fla. 1989).

       Miller also argues that the state court unreasonably applied Strickland by

 concluding that the jury “could easily have” reached a unanimous verdict. (Doc. 14

 at 16) Miller contends that Strickland’s prejudice component requires a reasonable




                                          - 20 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 21 of 71 PageID 469




 probability that the outcome would have been different. (Doc. 14 at 16) The state

 court recited the correct standard for prejudice under Strickland. (Doc. 21-1 at 3)

 Despite the state court’s shorthand reference to what the jury “could have”

 determined, the state court did not unreasonably Strickland. Jackson,

 542 U.S. at 654–55. Ground Three is denied.

 Ground Four

       Miller asserts that trial counsel was ineffective for not objecting to testimony

 by the emergency room doctor that the stool leg was a deadly weapon. (Doc. 1

 at 10). The post-conviction court denied this ground as follows (Doc. 21-1

 at 99–102) (state court record citations omitted):

              Dr. Hisham Zafari, one of the State’s expert witnesses, was the
              emergency room doctor who treated the victim. Defendant
              contends that during the State’s direct examination of
              Dr. Zafari, the State showed Dr. Zafari the stool leg that the
              victim claimed was used to strike her, and elicited his opinion,
              without objection, that this item was a deadly weapon; that it
              could cause serious bodily injury or death. Defendant further
              contends that the State later highlighted that testimony in its
              closing, informing the jury that expert opinion said the stool leg
              was a deadly weapon.

              “A deadly weapon is: [1] any instrument which, when used in
              the ordinary manner contemplated by its design, will or is
              likely to cause death or great bodily harm; or [2] any
              instrument likely to cause great bodily harm because of the
              way it is used during a crime.” C.A.C. v. State, 771 So. 2d 1261,
              1262 (Fla. 2d DCA 2000). Because a stool leg is not designed or
              ordinarily used as a weapon for causing death or great bodily
              harm, only the second definition applied in this case.
              Defendant claims that counsel was deficient for failing to object
              to Dr. Zafari’s testimony that the stool leg was a deadly weapon
              because there was no predicate for such “expert” testimony.
              Specifically, Defendant contends that Dr. Zafari was not
              provided sufficient facts to render an opinion as to whether the
              stool leg was a deadly weapon. Defendant claims that in order
              for Dr. Zafari to have properly given an expert opinion that the
              stool leg was a deadly weapon, he would have had to have been


                                            - 21 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 22 of 71 PageID 470




            provided sufficient facts, such as the manner in which
            Defendant used the stool leg, the amount of force, and the
            angle of the blows, in order to render such an opinion.

            Additionally, Defendant claims that counsel was deficient for
            failing to object to this testimony because the State failed to
            demonstrate whether the expert’s opinion was beyond the
            scope of an ordinary juror’s knowledge and understanding, as
            required by [S]ection 90.702, Florida Statutes. See Nardone
            v. State, 798 So. 2d 870, 873–74 (Fla. 4th DCA 2001) (holding
            that the admission of police officer’s opinion testimony that a
            metal planter strip used by defendant during the assault was a
            deadly weapon was not warranted as expert opinion where
            there was no predicate; i.e., there was no evidence presented as
            to how defendant used the strip, and there was no showing that
            such factual determination was not within the realm of
            ordinary juror’s knowledge and understanding); see also
            § 90.702, Fla. Stat. (2015) (providing that before an expert can
            testify, the subject matter must be beyond the common
            understanding of the average layman). Therefore, Defendant
            argues that an appropriate objection would have either been
            sustained by the trial court or preserved for appeal. Had trial
            counsel lodged the appropriate objection, Defendant contends
            that the outcome of the trial would have been different. The
            State was direct to respond to this claim.

            In its response, the State contends that counsel was not
            ineffective for failing to object to this testimony by Dr. Zafari
            because the witness was qualified to give such testimony. More
            specifically, the State indicates that the standard for whether
            someone can give expert testimony is laid out in Section 90.702
            of the Florida Statutes, which states:

                   If scientific, technical, or other specialized
                   knowledge will assist the trier of fact in
                   understanding the evidence or in determining
                   a fact in issue, a witness qualified as an expert
                   by knowledge, skill, experience, training, or
                   education may testify about it in the form of an
                   opinion or otherwise, if:

                   (1)    The testimony is based upon
                          sufficient facts or data;

                   (2)    The testimony is the product of
                          reliable principles and methods;
                          and




                                          - 22 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 23 of 71 PageID 471




                   (3)    The witness has applied the
                          principles and methods reliably to
                          the facts of the case.

            Fla. Stat. § 90.702 (2015). The State argues that at the time of
            trial, Dr. Zafari had been practicing medicine in an emergency
            room setting for twenty-six years and had seen an estimated
            50,000 patients. The State further argues that Dr. Zafari
            testified that generally when someone is beaten with a blunt
            instrument it could cause bodily injury or death. The State
            contends that after being shown the stool leg, Dr. Zafari
            further testified that the stool leg could cause serious bodily
            injury or death. Thus, the State contends that based on
            Dr. Zafari’s knowledge and experience with trauma patients,
            he was qualified to make such statements and they were
            necessary because the State had to prove beyond a reasonable
            doubt that the weapon used by Defendant was “likely to
            produce death or great bodily harm.” Accordingly, the State
            further contends that counsel was not deficient because any
            objection by the defense on this issue would have been
            overruled.

            In Defendant’s reply, he asserts that he does not dispute
            whether or not Dr. Zafari was in fact an expert, but rather he
            contends that it was improper for Dr. Zafari to provide expert
            testimony on a factual matter falling within the realm of an
            ordinary juror’s knowledge and understanding. He further
            contends that even if it was a matter appropriate for expert
            testimony, Dr. Zafari was not provided sufficient facts to
            render his expert opinion.

            Defendant’s claim is without merit. The Court finds that
            Dr. Zafari’s testimony regarding the stool leg was properly
            admitted as expert opinion and that counsel was therefore not
            deficient. As the State correctly points out, Dr. Zafari was an
            extremely experienced emergency room doctor with experience
            in dealing with injuries caused by blunt objects. Thus, Dr.
            Zafari was qualified as an expert. At trial, the victim provided
            testimony and a visual demonstration as to how the stool leg
            was used on her. Additionally, Dr. Zafari testified that he had
            examined the victim’s injuries immediately following her
            beating by Defendant. Thus, Dr. Zafari was provided sufficient
            facts from which to render his expert opinion.

            Furthermore, the Court rejects Defendant’s argument that
            Dr. Zafari’s opinion testimony was within the common
            understanding of the jury, and finds that because Dr. Zafari
            had extensive training and experience in trauma injuries, his
            expert testimony was helpful to the jury. See McWatters


                                          - 23 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 24 of 71 PageID 472




              v. State, 36 So. 3d 613, 629–31 (Fla. 2010); see also North
              v. State, 65 So. 2d 77, 87–88 (Fla. 1952)[,] aff’d sub nom. North
              v. State of Florida, 346 U.S. 932, 74 S. Ct. 376, 98 L. Ed. 423
              (1954). Dr. Zafari did not conclusively opine that the victim was
              beaten with the stool leg, rather he opined that [ ] based on his
              experience and training, and on the victim’s injuries and the
              manner in which Defendant allegedly used the stool leg, it
              could cause serious bodily injury or death. Dr. Zafari also
              testified that the victim’s injuries were equally as consistent
              with being caused by merely hands and feet. Thus, Dr. Zafari’s
              testimony was offered to help the jury; however, it was still up
              to the jury to decide whether the victim had in fact been beaten
              by the stool leg, or whether she was beaten by Defendant’s
              hands and feet. Any objection by defense counsel on this
              subject would have been overruled. Accordingly, counsel cannot
              be deemed ineffective for failing to raise a meritless objection.
              See Ferrell v. State, 29 So. 3d 959, 976 (Fla. 2010) (stating that
              counsel “cannot be deemed ineffective for failing to raise
              a meritless argument[ ]”). As counsel was not deficient and
              Defendant was not prejudiced, this claim is denied.

       Whether the testimony by the doctor was admissible is an issue of state law,

 and a state court’s determination of state law receives deference in federal court.

 Fla. Stat. § 90.702; Machin v. Wainwright, 758 F.2d 1431, 1433 (11th Cir. 1985)

 (“The federal courts must defer to a state court’s interpretation of its own rules of

 evidence and procedure.”). The doctor testified that he was board certified and

 worked in the emergency room since 1985. (Doc. 21-1 at 176) The doctor treated

 approximately 50,000 patients during his career. (Doc. 21-1 at 176) The doctor

 observed the victim’s injuries and treated the victim. (Doc. 21-1 at 179–80) The

 victim told the doctor that someone beat her with the stool leg. (Doc. 21-1 at 179)

 During trial, the doctor examined the stool leg and opined that the stool leg could

 cause serious bodily injury or death. (Doc. 21-1 at 182) The doctor was qualified to

 give that opinion and had specialized knowledge that assisted the jury in

 understanding the evidence. Fla. Stat. § 90.702; McWatters, 36 So. 3d at 629–31.


                                            - 24 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 25 of 71 PageID 473




 Accord Fla. Stat. § 90.703 (“Testimony in the form of an opinion or inference

 otherwise admissible is not objectionable because it includes an ultimate issue to be

 decided by the trier of fact.”). Because an objection to the testimony would not have

 succeeded, the state court did not unreasonably apply Strickland. Meders, 911 F.3d

 at 1354.

       Miller argues that the state court unreasonably applied Nardone v. State,

 798 So. 2d 870 (Fla. 4th DCA 2001). (Doc. 2 at 39–41) Nardone is a state court

 opinion, and Miller must show that the state court unreasonably applied a Supreme

 Court opinion. 28 U.S.C. § 2254(d); Taylor, 529 U.S. at 412. Also, in Nardone,

 a police officer opined that an aluminum strip was a “deadly weapon”; in Miller’s

 case, the medical doctor opined that the stool leg could “cause serious bodily injury

 or death.” (Doc. 21-1 at 182) Nardone, 798 So. 2d at 872. In Nardone, the police

 officer did not base her opinion on her own observations; in Miller’s case, the

 medical doctor observed and treated the victim’s injuries. Nardone, 798 So. 2d

 at 872. In Nardone, when the prosecution called the police officer to testify, the jury

 had not heard evidence about how the defendant had used the aluminum strip; in

 Miller’s case, the jury had heard evidence about how Miller had used the stool leg.

 Nardone, 798 So. 2d at 873–74. Consequently, the state court unreasonably applied

 neither Nardone nor Strickland. (Doc. 9, Ex. A at 422–45) Ground Four is denied.

 Ground Five

       Miller asserts that trial counsel was ineffective for not objecting to testimony

 by the victim about the diagnosis and treatment of her tooth. (Doc. 1 at 14). The




                                          - 25 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 26 of 71 PageID 474




 post-conviction court denied the claim as follows (Doc. 21-1 at 104–06) (state court

 record citations omitted):

              . . . Defendant claims that his trial counsel was ineffective for
              failing to challenge the victim’s hearsay testimony. Specifically,
              Defendant claims that the victim repeated numerous hearsay
              statements from her dentist that went directly to a highly
              disputed issue of whether she sustained a permanent injury,
              disability, or disfigurement of her tooth. Defendant challenges
              the following statement:

                     [Victim]: It started throbbing and throbbing.
                               After a bit I went to the dentist. He
                               said it was broken.

              Defendant next contends that on redirect, the victim testified
              that the dentist told her:

                     [Victim]: You have to go to the endodontist. You
                               need a root canal. It’s a dead tooth.
                               The tooth is dead. So then I went to an
                               endodontist and had that surgery
                               done.

                                ...

                                And I had the procedure done, and
                                fortunately the guy did a good job. But
                                I looked at it and I said why is this
                                stump so black? Is it going to come
                                back? Is it going to come back normal?

                                He said, I don’t know.

                                Because my gums are all black and he
                                said — I said, well, why is it like that?

                                He said, you received such a
                                tremendous trauma, such a
                                tremendous trauma to that tooth, and
                                that’s why it is such a black — it’s just
                                a black stump.

              Defendant concedes that after this lengthy recitation of
              hearsay, his trial counsel finally raised an objection, which the
              Court sustained. However, Defendant claims that the harm
              was already done because the hearsay was already before the



                                            - 26 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 27 of 71 PageID 475




            jury. Thus, Defendant contends that trial counsel was deficient
            for failing to request a curative instruction to the jury given
            that the jury had already heard the inadmissible hearsay.

            Defendant further claims that because the declarants of this
            hearsay were experts in dentistry, the jurors likely attributed
            added credibility to those opinions that the victim sustained
            “tremendous trauma” that it “killed” the root and required a
            root canal. Thus, Defendant claims that had counsel not been
            deficient in this respect, there is at least a reasonable
            probability that the outcome of the trial would have been
            different. The State was directed to respond to this claim.

            In its response, the State contends that Defendant was not
            prejudiced by the victim’s testimony relating to the damage to
            her tooth. First, the State alleges that the victim would have
            been allowed to testify that after she was beaten, her tooth
            turned brown and black and ultimately had to be removed.
            Thus, the State claims that the jury would have heard that her
            healthy tooth suddenly needed to be removed regardless of any
            objection by counsel. Second, the State alleges that the absence
            of any supporting documentation or a dentist as a testifying
            witness strengthened the defense’s theory that the victim was
            exaggerating her injuries. Lastly, the State contends that the
            victim suffered additional permanent disfigurement in the form
            of the marks on her leg made by the screws on the stool leg.
            Thus, the State claims that [the] jury could have relied on
            those injuries to find serious bodily injury.

            In his reply, Defendant concedes that the victim was permitted
            to testify about what she observed her tooth doing. However,
            Defendant points out that the victim’s hearsay testimony
            bolstered her own credibility.

            Defendant’s claim is without merit. Initially, the Court notes
            that counsel did in fact object to this testimony on the basis of
            hearsay. Thus, Defendant claims counsel was deficient for
            merely failing to request a curative instruction. The Court
            finds that if the jury had been given a curative instruction,
            there is not a reasonable probability that it would have
            returned a different verdict. As the State contends, the victim
            would have been permitted to testify that her tooth turned
            brown and black and that she ultimately lost her tooth.
            Therefore, the only improper testimony was what her dentist
            and endodontist told her. See Harris v. State, 37 So. 3d 285,
            286–87 (Fla. 2d DCA 2010) (holding that the victim’s testimony
            as to what he was told at the hospital concerning the extent of
            his injuries was inadmissible hearsay). Although the hearsay
            might have served to bolster the victim’s testimony regarding


                                          - 27 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 28 of 71 PageID 476




              the extent of her injuries, the Court finds that the jury could
              have easily returned the same verdict even absent the hearsay
              testimony.

              The victim testified that the State’s Composite Exhibit 10A–F
              [was] photographs of her when she was brought to the
              emergency room, and she pointed out her “broken tooth.” Thus,
              the jury was already aware that the victim suffered a broken
              tooth following her beating by Defendant. Counsel
              cross-examined Deputy McDowell regarding what she
              perceived when she encountered the victim seven days after
              the incident. Counsel elicited testimony that the tooth did not
              look chipped or broken and was still intact in the victim’s
              mouth. Additionally, in closing argument, counsel pointed out
              to the jury that “the only reason we have to believe that
              something happened to her teeth or to her tooth was her
              testimony. We didn’t hear from a dentist. We didn’t see any
              dental records.” Counsel also pointed out that after searching,
              the victim “finally found a dentist that said [ ] there was
              something wrong with her tooth. I don’t even know if that’s
              true.” Therefore, even absent a curative instruction, counsel
              advised the jury that the victim was in essence bolstering her
              own testimony without any actual evidence to support such
              statements.

              Moreover, the victim testified that she sustained scarring on
              her leg from the bolts on the stool leg. She even stood up and
              showed the jury the marks that were still on her leg from being
              hit with the stool leg. The jury could have easily found the
              scars on the victim’s leg to be permanent disfigurement; or,
              also as easily determined that the stool leg was a deadly
              weapon. Therefore, there is not a reasonable probability that
              but for counsel’s failure to request a curative instruction, the
              outcome of the trial would have been different. For all of the
              aforementioned reasons, Defendant was not prejudiced and
              this claim is denied.

       Trial counsel objected to the victim’s testimony as hearsay. (Doc. 21-1 at 174)

 The trial court sustained the objection but trial counsel did not ask for a curative

 instruction. (Doc. 21-1 at 174) Whether the victim properly testified about her own

 observations of her tooth is an issue of state law, and a state court’s determination




                                           - 28 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 29 of 71 PageID 477




 of state law receives deference in federal court. Fla. Stat. § 90.604; Machin,

 758 F.2d at 1433.

       The victim identified her broken tooth in photographs taken at the

 emergency room. (Doc. 21-1 at 149–50) The victim testified, “And I said I’ve got to

 go see a dentist, and it took awhile to get the right one.” (Doc. 21-1 at 172–73)

 During closing argument, trial counsel capitalized on both this admission by the

 victim and the absence of dental records and testimony by a dentist to raise doubts

 that the victim’s tooth was broken. (Doc. 21-1 at 211) The trial court instructed the

 jury (Doc. 9, Ex. A at 718):

              [Court:]      Weighing the evidence, it is up to you to decide
                            what evidence is reliable. You should use your
                            common sense in deciding which is the best
                            evidence and which evidence should not be relied
                            upon in considering your verdict. You may find
                            some of the evidence not reliable or less reliable
                            than other evidence.

 Because trial counsel showed the jury why the victim’s hearsay statements were

 unreliable even without a curative instruction, the state court did not unreasonably

 apply Strickland. Lundberg v. Sec’y, Fla. Dep’t Corrs., 808 F. App’x 725, 737–38

 (11th Cir. 2020); Johnson v. Sec’y, Dep’t Corrs., 737 F. App’x 438, 441–42

 (11th Cir. 2018).

       Also, the victim testified that she had scars on her leg from the wounds that

 Miller inflicted with the stool leg. (Doc. 21-1 at 174–75) The victim showed the

 scars to the jury. (Doc. 21-1 at 175) The scars proved permanent disfigurement

 even without the hearsay testimony about the victim’s broken tooth. Because the

 outcome at trial would not have been different even if trial counsel had asked for


                                           - 29 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 30 of 71 PageID 478




 a curative instruction, the state court did not unreasonably apply Strickland.

 Morgan v. United States, 785 F. App’x 682, 686–87 (11th Cir. 2019); Austin v. Sec’y,

 Dep’t Corrs., 730 F. App’x 760, 764–65 (11th Cir. 2018).

       Miller argues that the state court unreasonably applied Strickland by

 concluding that the jury “could easily have” returned the same verdict. (Docs. 2

 at 43 and 14 at 21–22) The state court recited the correct standard for prejudice

 under Strickland. (Doc. 21-1 at 106) Despite the state court’s shorthand reference

 to what the jury “could have” determined, the state court did not unreasonably

 Strickland. Jackson, 542 U.S. at 654–55. Ground Five is denied.

 Ground Six

       Miller asserts that trial counsel was ineffective for not objecting to comments

 by the prosecutor during closing argument. (Doc. 1 at 14) Miller contends that the

 prosecutor shifted the burden of proof (“sub-claim A”), commented on his right to

 silence (“sub-claim B”), commented on facts not in evidence (“sub-claim C”), and

 inflamed the jury (“sub-claim D”). (Docs. 1 at 14 and 2 at 44–45)

       Sub-claim A

       Miller asserts that the prosecutor shifted the burden of proof during closing

 argument and trial counsel was ineffective for not objecting. (Doc. 2 at 44–45) The

 post-conviction court denied the claim as follows (Doc. 21-1 at 11–12):

              Defendant alleges that the State improperly shifted the burden
              of proof by advising the jury that their verdict was going to be
              “[their] chance to tell the truth.” . . .

              Defendant relies on Gore v. State in support of his contention
              that this was improper burden-shifting. 719 So. 2d 1197
              (Fla. 1998). In Gore, the Florida Supreme Court held that the


                                           - 30 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 31 of 71 PageID 479




              prosecutor impermissibly shifted the State’s burden of proof
              during closing argument by stating, “If you believe
              [defendant’s] story, he’s not guilty. If you believe [defendant is]
              lying to you, he’s guilty. It’s that simple.” Id. at 1200. The
              Florida Supreme Court went on to reason that it is error for a
              prosecutor to make statements that shift the burden of proof
              and invite the jury to convict the defendant for some reason
              other than that the [S]tate has proved its case beyond
              a reasonable doubt. Id.

              Whereas in Gore, the prosecutor explicitly exhorted the jurors
              to convict the defendant if they disbelieved his testimony, the
              prosecutor’s statement in the present case that the jury’s
              verdict was going to be “your chance to tell us the truth” does
              not rise to that level. Rather, it appears as though the State
              was asking the jury to weigh the credibility of the witnesses
              and their version of the events. As such, the State did not
              impermissibly shift its burden of proof or invite the jury to
              convict Defendant for some reason other than that the State
              has proved its case beyond a reasonable doubt. Accordingly,
              Defendant was not prejudiced.

       Whether the prosecutor’s comment shifted the burden of proof is an issue of

 state law, and a state court’s determination of state law receives deference in

 federal court. Ford v. Norris, 364 F.3d 916, 918–19 (8th Cir. 2004) (“In Mr. Ford’s

 case, the Arkansas Supreme Court came to the conclusion that had Mr. Ford’s

 attorney objected to the prosecutor’s statements, the objection, as a matter of

 Arkansas law, would probably have been overruled. . . . [T]he Arkansas Supreme

 Court was applying Arkansas law to the facts of Mr. Ford’s case.”). In the

 beginning of rebuttal closing argument, the prosecutor told the jury (Doc. 9,

 Ex. A at 681):

              [Prosecutor:] Now, verdict, what you’re going to decide today,
                            guilty or not guilty. Verdict means veritas
                            [dictum] which means the truth to speak. What
                            is the truth? It’s a chance for you to tell us what
                            is the truth. What happened on that night?




                                             - 31 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 32 of 71 PageID 480




 Under state law, the comment did not shift the burden of proof. Lucas v. State,

 67 So. 3d 332, 336 (Fla. 4th DCA 2011) (“[T]he prosecutor ‘neither insinuated that

 [the] defendant needed to prove anything, nor invited the jury to convict the

 defendant for a reason other than the State proving [the] defendant’s guilt by

 evidence beyond a reasonable doubt.’”) (quoting Dunlap v. State, 21 So. 3d 873, 876

 (Fla. 4th DCA 2009)). Because an objection to the comment would not have

 succeeded, the state court did not unreasonably apply Strickland. Meders,

 911 F.3d at 1354.

       Sub-claim B

       Miller asserts that the prosecutor commented on his right to silence during

 closing argument and trial counsel was ineffective for not objecting. (Doc. 1 at 14)

 The post-conviction court denied the claim as follows (Doc. 21-1 at 106–07) (state

 court record citations omitted):

              Defendant alleges that the State improperly shifted the burden
              of proof by advising the jury that their verdict was going to be
              “[their] chance to tell the truth.” Defendant further alleges that
              the State[ ] immediately afterward[ ] commented on
              Defendant’s right to remain silent, arguing:

                     There are only two people who know what
                     happened in that house. That’s [the victim] and
                     the defendant in this case. And [the victim] told
                     you — she took the stand and told you what
                     happened. What defendant told you through
                     [D]eputy Schafer was I know I did something
                     wrong but a first[-]degree felony?

              . . . Defendant [ ] claims that these statements by the State
              during closing argument were improper comments on his right
              to remain silent. Defendants in all criminal cases have the
              absolute constitutional right not to incriminate themselves.
              See Fla. Const. art. I, §9; U.S. Const. amend. V. An accused
              may invoke this right to remain silent without fear that the



                                            - 32 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 33 of 71 PageID 481




              invocation will be used against the accused at trial. See Green
              v. State, 27 So. 3d 731, 735 (Fla. 2d DCA 2010). If a comment
              made at trial “is fairly susceptible of being construed by the
              jury as a comment on the defendant’s exercise of his or her
              right to remain silent, it violates the defendant’s right to
              silence.” Id. The State was directed to respond to this claim.

              In its response, the State contends that it was not commenting
              on Defendant’s right to remain silent because, in context,
              Defendant did not remain silent. The State claims that
              Defendant made a spontaneous statement to law enforcement,
              and that the State had a right to argue what Defendant meant
              by that statement.

              In his reply, Defendant reiterates his contention that any
              comment which is even “fairly susceptible” of being interpreted
              as a comment on silence will be treated as such.

              Defendant’s claim is without merit. The Court agrees with the
              State that taken in context, the statements at issue really
              comment on the fact that Defendant did not remain silent
              — that he admitted to doing something wrong to Deputy
              Schafer — and that Defendant’s statements to police undercut
              the defense’s theory that the victim is a woman scorned who
              planted evidence. Therefore, the Court finds that this comment
              was not “fairly susceptible” of being interpreted as a comment
              on silence. For the aforementioned reasons, Defendant cannot
              demonstrate that counsel was deficient or that he was
              prejudiced.

       Whether the trial prosecutor’s comment was “‘fairly susceptible’ of being

 interpreted as a comment on silence” is an issue of state law, and a state court’s

 determination of state law receives deference in federal court. State v. DiGuilio,

 491 So. 2d 1129, 1135 (Fla. 1986) (“In Florida, we have adopted a very liberal rule

 for determining whether a comment constitutes a comment on silence: any

 comment which is ‘fairly susceptible’ of being interpreted as a comment on silence

 will be treated as such.”). At trial, the deputy testified (Doc. 9, Ex. A at 470):

              Deputy:       [Miller] knocked on the window to get my
                            attention. I was, I guess, in a sense babysitting.
                            I was just standing outside the car while Deputy



                                            - 33 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 34 of 71 PageID 482




                           McDowell was doing his investigation. He got my
                           attention by knocking on the window, and
                           I walked up to him and said, “What?”

                           He says, “Do you know what my charge is?”

                           I said, “No, I don’t.”

                           And he asked, “Well, is it aggravated battery?”

                           “I don’t know.”

                           He said, “Well, I know I did something wrong but
                           a first-degree felony,” was his question.

                           I said, “I don’t know. I don’t have a clue.”

 Miller’s admission was relevant and admissible. Fla. Stat. § 90.803(18); State

 v. Binion, 637 So. 2d 952, 952–53 (Fla. 4th DCA 1994). The prosecutor fairly

 commented on Miller’s admission — not on his failure to testify. Minnis v. State,

 505 So. 2d 17, 17 (Fla. 3d DCA 1987) (“[The prosecutor] commented on the

 defendant’s oral statement to the arresting police officer, noting that the defendant

 did not assert an alibi in this statement. This is a perfectly permissible comment on

 the defendant’s statement to the police, and in no sense amounts to a comment on

 the defendant’s exercise of his right to remain silent.”). Because an objection would

 not have succeeded, the state court did not unreasonably apply Strickland. Meders,

 911 F.3d at 1354.

       Sub-claim C

       Miller asserts that the prosecutor commented on facts not in evidence four

 times during closing argument and trial counsel was ineffective for not objecting.

 (Doc. 2 at 44–45) The post-conviction court denied the claim for each comment as

 follows.


                                             - 34 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 35 of 71 PageID 483




               Comment One

               Defendant alleges the prosecutor misrepresented Dr. Zafari’s
               testimony by informing the jury[,] “One blow could have killed
               her. That’s what the doctor said. That’s a deadly weapon.”
               However, Defendant claims Dr. Zafari never testified as to the
               amount of blows with the stool leg that could cause death.
               Although Dr. Zafari did not specifically comment on the
               number of blows from a wooden stool leg it would take to cause
               death, he did indicate that based on his medical experience, the
               wooden stool leg is an object that could cause serious bodily
               injury or death. The State was permitted to argue reasonable
               inferences from the testimony presented at trial. See Miller
               v. State, 926 So. 2d 1243, 1254–55 (Fla. 2006) (“[A]n attorney is
               allowed to argue reasonable inferences from the evidence.”).
               Thus, Defendant was not prejudiced.

 (Doc. 21-1 at 12) (state court record citations omitted)

        The doctor opined that the stool leg could cause serious bodily injury or

 death. (Doc. 21-1 at 46) Whether the prosecutor fairly commented on this

 testimony is an issue of state law, and a state court’s determination of state law

 receives deference in federal court. Ford, 364 F.3d at 918–19. The prosecutor

 reasonably inferred from the doctor’s testimony that one strike with the stool leg

 could have killed the victim. The jury could have come to the same conclusion

 based on its own observation of the stool leg. Consequently, the state court did not

 unreasonably apply Strickland’s prejudice component. Pope, 752 F.3d at 1270.

 Bryant v. State, 45 Fla. L. Weekly D1954, D1955 (Fla. 1st DCA Aug. 17, 2020)

 (“Given the evidence presented at trial, the jury could infer that a BB gun can cause

 great bodily harm, including an injury to a person’s eye. Thus, the State’s

 references to the admonition from A Christmas Story that a BB gun could ‘shoot

 your eye out’ is a logical inference . . . .”).




                                               - 35 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 36 of 71 PageID 484




              Comment Two

              . . . Defendant alleges the prosecutor mischaracterized the
              victim’s testimony by informing the jurors that Defendant
              “dragged” her to the bedroom from the window, when the
              victim actually testified that Defendant “pulled” her from
              where she was standing at some curtains separating the
              kitchen from the sitting room area. Defendant also alleges that
              contrary to the prosecutor’s claim that it was “testified to” that
              the gates in the backyard were “closed by padlock,” there was
              in fact no testimony or other evidence to that effect. Several
              times during closing argument, the State correctly stated that
              Defendant “pulled” the victim and substituted the word
              “dragged” for “pulled” just one time. Additionally, although it
              was not “testified to” that the back gate was closed by padlock,
              the victim did testify that the back gate was secured [and]
              locked. She also testified that it would be pretty hard to get out
              that way. The State was permitted to argue reasonable
              inferences from the testimony presented at trial. See Miller,
              926 So. 2d at 1254–55 (“[A]n attorney is allowed to argue
              reasonable inferences from the evidence.”). Thus, Defendant
              was not prejudiced.

 (Doc. 21-1 at 12–13) (state court record citations omitted)

       The victim testified that, during Miller’s attack, she tried open the curtains

 in the kitchen so that someone outside could see her and help. (Doc. 9, Ex. A at 282)

 Miller “grabbed [her] by the arm” and “pull[ed] [her] into the bedroom that’s in the

 back of the house where no one [could] hear anything.” (Doc. 9, Ex. A at 282–83)

 During closing argument, the prosecutor told the jury several times that Miller

 grabbed the victim and pulled her back. (Doc. 9, Ex. A at 627, 628, 683) Also, the

 prosecutor told the jury that Miller “dragged [the victim] all the way to the back

 bedroom where nobody could see her.” (Doc. 9, Ex. A at 686) The prosecutor

 concluded, “[d]ragging [the victim] into another room to beat her is the exact

 definition of the intent to terrorize and the intent to confine and the intent to inflict

 bodily harm.” (Doc. 9, Ex. A at 689) Because the prosecutor reasonably inferred


                                            - 36 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 37 of 71 PageID 485




 from the victim’s testimony that Miller “pulled” or “dragged” the victim, the state

 court did not unreasonably apply Strickland’s prejudice component. Pope, 752 F.3d

 at 1270.

       The victim further testified that sliding doors exited to the backyard which

 was enclosed by a fence and a gate in the backyard was “always secured and

 locked.” (Doc. 21-1 at 37, 38) The victim acknowledged that the gate was locked

 from the inside and she could have unlocked the gate to leave. (Doc. 9, Ex. A

 at 389–90) Nonetheless, the victim explained that, because “it would be pretty hard

 to get out that way,” she left through the garage door. (Doc. 21-1 at 37) During

 closing argument, the prosecutor told the jury, “She could have maybe gone out the

 sliding doors. Bear in mind in this backyard these gates were closed by padlock.

 That was testified to.” (Doc. 9, Ex. A at 686) Because the prosecutor reasonably

 inferred from the victim’s testimony that she could have exited the house through

 the sliding doors but could not have easily unlocked the gate to escape, the state

 court did not unreasonably apply Strickland’s prejudice component. Pope, 752 F.3d

 at 1270.

              Comment Three

              Defendant next challenges the following in the State’s closing
              argument: “Defense counsel said there is no feces in the
              bedroom. That doesn’t matter one way or the other. Whether
              there [are] no feces in the bedroom does not go to an element of
              the crime.” Defendant claims that this account misrepresented
              defense counsel’s argument and was also a misrepresentation
              of the law. Specifically, Defendant alleges that defense
              counsel’s argu[ment] [about] the lack of feces in the bedroom
              went [to] the victim’s credibility since she claimed that after
              she soiled herself, Defendant reverse bear-hugged her in the
              bed. Defendant further claims the prosecutor misled the jury as
              to their ability to consider this evidence when assessing the


                                           - 37 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 38 of 71 PageID 486




              victim’s credibility by incorrectly advising the jurors that the
              evidence could only be considered if it went to an element of the
              crime. Although the prosecutor pointed out that this evidence
              did not go to an element of the crime, the prosecutor did not
              specifically advise the jurors that the evidence could only be
              considered if it went to an element of the crime. Thus,
              Defendant was not prejudiced.

 (Doc. 21-1 at 13) (state court record citations omitted)

       During closing argument, the prosecutor did not tell the jury that the absence

 of feces in the bedroom could only be considered if relevant to an element of a crime.

 (Doc. 9, Ex. A at 692) The prosecutor explained, “What matters is that — why is

 there feces. Because he beat her so severely that she defecated herself.” (Doc. 9,

 Ex. A at 692) The prosecutor replied to trial counsel’s argument that the victim

 must have been lying that Miller “bear-hugged” her on the bed after she defecated

 in the kitchen because the victim never cleaned herself and the bedsheets did not

 have feces on them. (Doc. 9, Ex. A at 648–49) The trial court instructed the jury to

 weigh the evidence by considering whether a witness’s testimony agreed with other

 evidence in the case. (Doc. 9, Ex. A at 718) Because the prosecutor fairly replied to

 trial counsel’s comment and did not impede the jury from considering the absence of

 feces when assessing the victim’s credibility, the state court did not unreasonably

 apply Strickland’s prejudice component. Pope, 752 F.3d at 1270. Walls v. State,

 926 So. 2d 1156, 1166 (Fla. 2006).

              Comment Four

              . . . Defendant claims the prosecutor misrepresented the
              defense’s case by informing the jurors that the defense’s theory
              was that the victim was a woman scorned who planted
              evidence and made all of it up. Defendant argues, however,
              that defense counsel never claimed that the victim was making
              all of it up, but that he admitted to the assault and battery,


                                            - 38 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 39 of 71 PageID 487




              and that the victim was exaggerating and was untruthful
              about the true nature of their altercation. This claim is refuted
              by the record. During closing arguments, defense counsel told
              the jury that the victim was a jealous woman scorned, who was
              a victim, but exaggerated. Thus, the State fairly [and]
              accurately summarized defense counsel’s theory.

 (Doc. 21-1 at 13–14) (state court record citations omitted)

       During closing argument, trial counsel told the jury (Doc. 21-1 at 73):

              [The victim’s] statements are inconsistent. She is
              a victim. But it doesn’t mean that she can’t lie and she
              can’t exaggerate because what she also admittedly is
              a jealous woman scorned, a woman whose boyfriend was
              hand feeding, sensually feeding another woman food.

 Because trial counsel’s comments refuted the claim, the state court did not

 unreasonably apply Strickland.

              All Comments

              Furthermore, “[c]losing argument is an opportunity for counsel
              to review the evidence and to explicate those inferences which
              may reasonably be drawn from the evidence.” See Merck
              v. State, 975 So. 2d 1054, 1061 (Fla. 2007). The parties are
              provided wide latitude “so that they may ‘advance all
              legitimate arguments and draw logical inferences from the
              evidence.’” See Rivera v. State, 840 So. 2d 284, 286 (Fla. 5th
              DCA 2003) (quoting McArthur v. State, 801 So. 2d 1037, 1040
              (Fla. 5th DCA 2001)). When evaluating a prosecutor’s
              comments during closing argument, the remarks “should be
              reviewed within the context of the closing argument as a whole
              and considered cumulatively within the context of the entire
              record.” Id. at 287. Consequently, “a comment standing alone
              may be viewed as inappropriate, but when considered within
              the context of the entire closing argument and the record, it
              may be a fair comment.” Id.

              Prior to closing argument, the Court reminded the jury that
              closing argument is not evidence or instruction on the law.
              Defense counsel also told the jury that they get to judge the
              credibility of the witnesses that testified. Additionally, the
              prosecutor specifically told the jury during closing argument,
              “Just because counsel says something, whether it’s myself,
              Ms. Mootmaw, the Defendant — what we say is not evidence.



                                            - 39 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 40 of 71 PageID 488




              It’s argument.” Thus, Defendant is unable to demonstrate
              prejudice and this claim is therefore denied.

 (Doc. 21-1 at 14) (state court record citations omitted)

       Because the trial court instructed the jury that “what the attorneys say is not

 evidence or your instructions on the law” (Doc. 21-1 at 56) and the prosecutor fairly

 commented on the evidence, the state court did not unreasonably apply Strickland.

 Strickland, 466 U.S. at 694 (“In making the determination whether the specified

 errors resulted in the required prejudice, a court should presume, absent challenge

 to the judgment on grounds of evidentiary insufficiency, that the judge or jury acted

 according to law.”); Weeks v. Angelone, 528 U.S. 225, 234 (2000) (“A jury is

 presumed to follow its instructions.”).

       Sub-claim D

       Miller asserts that the prosecutor inflamed the jury during closing argument

 and trial counsel was ineffective for not objecting. (Doc. 2 at 44–45) The

 post-conviction court denied the sub-claim as follows (Doc. 21-1 at 107–10) (state

 court record citations omitted):

              Defendant claims the prosecutor engaged in inflammatory and
              abusive behavior by “repeatedly and forcefully, with all his
              might, loudly and aggressively” striking his hand with the stool
              leg that was claimed to be used to hit the victim. Defendant
              claims that these actions were designed to evoke an emotional
              response from the jury. Defendant further claims that the
              prosecutor conceded in his closing that he was hitting his hand
              and the air with the stool leg to illustrate to the jurors how
              violent the incident was.

              Defendant claims that trial counsel rendered deficient
              performance by failing to object to the prosecutor’s
              demonstration. He further claims that this demonstration in
              combination with the above-detailed prosecutorial arguments
              were cumulatively improper. See Taylor v. State, 640 So. 2d


                                           - 40 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 41 of 71 PageID 489




            1127, 1134–35 (Fla. 1st DCA 1994) (holding that the
            prosecutor’s act of striking a table with the murder weapon and
            his conjecture concerning the child’s dying words were harmful
            error as they were designed to evoke an emotional response to
            the crimes or to the defendant, and fell outside the realm of
            proper argument); see also Nardone, 798 So. 2d at 874–75
            (cumulative effect of prosecutor’s conduct in repeatedly striking
            the table with the aluminum strip with such force as to send
            drywall scattering around the courtroom, coupled with
            improper opinion testimony, was harmful error; however, it
            was unnecessary to decide whether the prosecutor’s
            demonstration, standing alone, was so egregious as to warrant
            a new trial); Ayalavillamizar v. State, 134 So. 3d 492, 498
            (Fla. 4th DCA 2014) (finding that the prosecutor’s conduct of
            repeatedly slamming appellant’s hammer down in order to
            demonstrate the blows to the victim’s head was designed to
            evoke an emotional response to the crime and fell outside the
            realm of proper argument; however, although improper, it was
            not so egregious, standing alone, to warrant a new trial).
            He further claims that but for trial counsel’s deficient
            performance, there is at least a reasonable probability that the
            outcome of the trial would have been different. The State was
            direct to respond to this claim.

            In its response, the State contends that demonstrations by the
            State are permitted when, as here, the demonstrative exhibits
            are relevant to the issues in the case and they constitute an
            accurate and reasonable reproduction of the object involved.
            The State argues that the State’s demonstration was an
            accurate reproduction of how the stool leg was used.
            Additionally, the State contends that Defendant was not
            prejudiced. More specifically, the State contends that
            Defendant’s claim is not analogous to Taylor or Nardone. The
            State alleges that the cause of death was uncontested in Taylor
            and the issue before the jury in that case was whether the
            defendant was insane at the time, and therefore the
            demonstration was clearly disturbing and only used to incite
            the emotions of the jury. The State further alleges that Taylor
            concerned a pattern of prosecutorial misconduct, which
            included the improper demonstration. The State alleges that
            Nardone similarly involved a pattern of prosecutorial
            misconduct. Additionally, the State alleges that the
            demonstration in Nardone did not accurately reflect how
            Defendant used the tool, which was a highly contested issue in
            the case. In contrast to those cases, the State contends that
            there was not a pattern of prosecutorial misconduct present in
            Defendant’s trial. The State further contends that here, the
            State accurately portrayed how Defendant used the stool leg;
            and, that one of the issues before the jury was whether or not


                                          - 41 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 42 of 71 PageID 490




            Defendant beat the victim with the stool leg. The State argues
            that the present case is more closely akin to, although less
            severe than, Ayalavillamizar2, Spriggs3, and Clark4, which all
            held that like demonstrations were harmless error.

                   2 Ayalavillamizar v. State, 134 So. 3d 492, 497
                   (Fla. 4th DCA 2014) (admonishing the State for
                   loudly striking a hammer used by the defendant
                   against the podium, a chair, and a marble
                   surface but finding it did not require a new trial).

                   3 Spriggs v. State, 392 So. 2d 9, 10 (Fla. 4th DCA
                   1980) (admonishing prosecutor for picking up
                   knife admitted into evidence and striking it into
                   jury rail during closing argument, but finding the
                   error harmless).

                   4Clark v. State, 553 So. 2d 240, 242 (Fla. 3d DCA
                   1989) (finding that prosecutor’s conduct in
                   aiming unloaded murder weapon at jury and
                   pulling the trigger was error, but holding the
                   error harmless).

            In his reply, Defendant contends that the State’s
            demonstration was more than a mere professional
            demonstration, that the “prosecutor repeatedly and forcefully,
            with all his might, loudly and aggressively struck his hand
            with the stool leg in a manner that resulted in jurors being
            visibly affected by it.”

            The Court agrees with the State that Defendant’s claim is
            without merit. First, this Court has already denied Defendant’s
            allegations that the State committed several improper
            prosecutorial acts. Thus, there was no pattern of prosecutorial
            misconduct as in Taylor and Nardone. Second, the prosecutor
            in Defendant’s trial merely repeated the victim’s testimony and
            the victim’s demonstration of the beating with the stool leg.
            Because the jury had already watched the victim demonstrate
            how Defendant beat her with the stool leg, the Court finds that
            the prosecutor merely reminded the jury during closing
            argument of the way that the victim demonstrated her own
            beating. As such, the prosecutor’s demonstration was an
            accurate portrayal of how Defendant used the stool leg. Third,
            whether Defendant beat the victim with the stool leg and
            whether the stool leg constituted a deadly weapon were highly
            contested issues in this case. Therefore, the actions here were
            not done solely to evoke an emotional response from the jury
            and were not so egregious as to undermine the reliability of the
            jury’s verdict. Accordingly, any objection by counsel would have


                                          - 42 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 43 of 71 PageID 491




              been overruled. Consequently, counsel was not deficient for
              failing to raise a meritless argument. For the aforementioned
              reasons, the claim is denied.

       Whether the prosecutor’s comments during closing argument inflamed the

 jury is an issue of state law, and a state court’s determination of state law receives

 deference in federal court. Ford, 364 F.3d at 918–19. During trial, the victim stood

 up and showed the jury how Miller held the stool leg and beat her. (Doc. 21-1

 at 137) The victim identified the parts of her body that Miller beat with the stool

 leg. (Doc. 21-1 at 137–39) The victim said that Miller beat her with the stool leg at

 least twenty times. (Doc. 21-1 at 138) Because the prosecutor accurately portrayed

 the victim’s demonstration and description of the beating, an objection to the

 prosecutor’s comments would not have succeeded. Consequently, the state court did

 not unreasonably apply Strickland. Meders, 911 F.3d at 1354. Brown v. State,

 550 So. 2d 527, 529 (Fla. 1st DCA 1989) (“As to the state’s use of the demonstrative

 exhibits during closing argument, when the prosecutor inserted the knife into the

 styrofoam head, the record does not establish any alleged inaccuracy of this

 replication sufficient to demonstrate error.”). Ground Six is denied.

 Ground Seven

       Miller asserts that trial counsel was ineffective for not adequately

 impeaching the victim. (Doc. 1 at 14) Miller identified inconsistencies between the

 victim’s testimony and physical evidence (“sub-claim A”), inconsistencies between

 the victim’s testimony and other evidence (“sub-claim B”), and inconsistencies

 between the victim’s testimony and prior statements (“sub-claim C”). The

 post-conviction court denied the claim as follows (Doc. 21-1 at 15–16):


                                           - 43 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 44 of 71 PageID 492




              Defendant claims ineffective assistance of counsel for failing to
              impeach the victim with prior inconsistent statements, and to
              otherwise ensure that inconsistencies were brought to the
              jury’s attention, which would have weakened her credibility
              and supported his theory that she exaggerated the allegations.
              Defendant identifies a host of prior inconsistent statements
              made by the victim as well as other inconsistencies within the
              victim’s accounts of the events. Defendant claims that the
              evidence supporting the State’s charges on all three counts
              came solely from the victim’s testimony as to what occurred the
              night of the incident. Therefore, Defendant claims her
              credibility was a critical issue. Defendant further claims that
              trial counsel failed to elicit “many substantial inconsistencies”
              that would have “erased any confidence the jury had in the
              truthfulness of her version(s) of events.” Thus, Defendant
              claims that because this case hinged on the victim’s credibility,
              there is at least a reasonable probability that the jury would
              have doubted her story had defense counsel impeached the
              victim with her prior inconsistent statements, and therefore
              the outcome of trial would have been different. As Defendant
              identifies both prior inconsistent statements as well as
              inconsistencies in general, the Court will individually address
              each point Defendant makes in his motion.

       Sub-claim A

       Miller asserts that trial counsel was ineffective for not impeaching the victim

 with inconsistencies between her testimony and physical evidence. The

 post-conviction court denied the claim for each inconsistency as follows:

              Defendant’s first “category” of inconsistencies is that the
              physical evidence does not support even the core of the victim’s
              story. The Court notes that this list does not contain prior
              inconsistent statements, but rather, examples of where the
              victim’s testimony is incongruent with other evidence.
              Defendant alleges:

              i.     The victim claims she did not hear Defendant
                     enter the house, yet there was only a set of
                     curtains between where the victim was standing
                     in the kitchen and where Defendant supposedly
                     came into the house (through a very loud front
                     door) in a blind rage and ripped off a stool leg.
                     Defense counsel highlighted this inconsistency
                     during closing argument. As such, the jury was



                                            - 44 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 45 of 71 PageID 493




                     aware of this inconsistency and Defendant was
                     not prejudiced. Thus, this claim is denied.

              ii.    The stool leg was splintered, yet there was no
                     evidence of shards or splinters of wood anywhere
                     in the house denoting that Defendant in fact
                     ripped the stool leg from the stool. During
                     cross-examination of Deputy McDowell, defense
                     counsel elicited testimony exposing this
                     incongruity. As such, the jury was aware of this
                     inconsistency and Defendant was not prejudiced.
                     Thus, this claim is denied.

              iii.   Despite the victim’s testimony that she was
                     struck a minimum of 30 times with the stool leg
                     (that had two bolts sticking out of it) to the head,
                     face, and body, she suffered only bruising and
                     one small laceration. As testified to by the ER
                     doctor and the investigating officer, the victim’s
                     injuries were every bit as consistent with being
                     hit by Defendant’s hands and feet alone. Defense
                     counsel exploited this discrepancy several times
                     during closing argument. As such, the jury was
                     aware of this inconsistency and Defendant was
                     not prejudiced. Thus, this claim is denied.

 (Doc. 21-1 at 16–17) (state court record citations omitted)

              iv.    The victim testified at trial that the laceration
                     she received on her head was bleeding and that
                     she was bleeding all over the house, even
                     identifying a bloody handprint in the kitchen as
                     being from her and a sweater that she said was
                     “full” of her blood. Yet, the pillow with which
                     Defendant allegedly used to smother the victim
                     presented no visible or forensic sign of blood. The
                     State was directed to respond to this claim.

                     In its response, the State contends that counsel
                     would not have been able to produce a pillow
                     that anyone could represent was in the same or
                     substantially the same condition at the time of
                     the crime because none of Defendant’s or the
                     victim’s belongings were collected by law
                     enforcement at the time of Defendant’s arrest,
                     and the victim testified that she did laundry and
                     cleaned up the house once Defendant was
                     arrested. Furthermore, the State contends that



                                            - 45 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 46 of 71 PageID 494




                     law enforcement documented extensive bleeding
                     throughout the crime scene and Dr. Zafari noted
                     a laceration on the victim’s head at the time that
                     he cared for the victim.

                     The Court finds that counsel’s failure to point out
                     that the victim’s pillow did not contain any sign
                     of blood did not impact the reliability of the
                     result in the trial court. As both Defendant and
                     the State indicate, there was extensive evidence
                     demonstrating that the victim had a laceration
                     on her head and that there was a large amount
                     of blood throughout the residence. Pointing out
                     that no blood was found on the pillow would not
                     have diminished the extent of the injuries that
                     the victim received at the hands of Defendant.
                     Furthermore, whether or not the victim was
                     smothered by a pillow was not material to any of
                     the crimes charged. See Pearce, 880 So. 2d
                     at 569. For the aforementioned reasons,
                     Defendant was not prejudiced and this claim is
                     denied.

 (Doc. 21-1 at 111) (state court record citation omitted)

              v.     The victim testified that she soiled herself and
                     was covered in feces; that she and her clothes
                     were “filthy” and “disgusting” with feces. Yet,
                     there was no evidence of feces in the bed or the
                     bedroom at all where Defendant was supposedly
                     holding the victim in a tight bear hug from
                     behind. Defense counsel called attention to this
                     inconsistency on more than one occasion during
                     closing argument. As such, the jury was aware of
                     this inconsistency and Defendant was not
                     prejudiced. Thus, this claim is denied.

              vi.    There was no blood on the stool leg. Defense
                     counsel highlighted this incongruity at least
                     twice during closing argument. As such, the jury
                     was aware of this inconsistency and Defendant
                     was not prejudiced. Thus, this claim is denied.

              vii.   Additionally, there were no palm prints or
                     fingerprints recovered from the stool leg, and no
                     presence of amino acids on it. (The analyst noted
                     that amino acids come from sweat and blood, and
                     would have been present in significant amounts



                                            - 46 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 47 of 71 PageID 495




                      had someone held the stool leg in his hand for
                      hours, physically beating someone else.)
                      Likewise, defense counsel highlighted this
                      inconsistency during closing argument. As such,
                      the jury was aware of this inconsistency and
                      Defendant was not prejudiced. Thus, this claim is
                      denied.

              viii.   None of the victim’s clothing was collected,
                      despite her claims that they were covered in
                      blood and bodily fluids. Defense counsel elicited
                      testimony to this effect from Deputy Jacobs on
                      cross-examination and then pointed to this fact
                      during closing argument. As such, the jury was
                      aware of this inconsistency and Defendant was
                      not prejudiced. Thus, this claim is denied.

 (Doc. 21-1 at 17) (state court record citations omitted)

       Trial counsel highlighted the inconsistencies identified by Miller in

 sub-claims (A)(i) through (A)(iii) and sub-claims (A)(v) through (A)(viii). (Doc. 21-1

 at 51, 55, 64–66, 70–73, 74, 77–78, 85–87) Because additional impeachment about

 the same inconsistencies would not have changed the outcome at trial, the state

 court did not unreasonably apply Strickland. Meders, 911 F.3d at 1354.

       For sub-claim (A)(iv), Miller asserted that trial counsel was ineffective for not

 confronting the victim with the absence of blood on a pillow in the bedroom. The

 victim identified in photographs blood on her face, a bloody handprint in the

 kitchen, and blood on mattress sheets and a comforter in the bedroom. (Doc. 9,

 Ex. A at 316, 322, 324–26) Police officers observed blood in the kitchen and the

 bedroom and blood on Miller’s clothes, fingers, and feet. (Doc. 9, Ex. A at 469,

 486–87, 492–93) The doctor who treated the victim testified that the victim had

 a laceration on her forehead. (Doc. 9, Ex. A at 426) Because the absence of blood on




                                             - 47 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 48 of 71 PageID 496




 a pillow would not have changed the outcome at trial, the state court did not

 unreasonably apply Strickland. Meders, 911 F.3d at 1354.

       Sub-claim B

       Miller asserts that trial counsel was ineffective for not impeaching the victim

 with inconsistencies between her testimony and other evidence. The

 post-conviction court denied the claim for each inconsistency as follows:

              Defendant’s second category of inconsistencies contains the
              victim’s inconsistent statements that the jury heard. This list is
              not exclusively prior inconsistent statements but also contains
              further inconsistencies between the victim’s testimony and the
              other evidence. Defendant alleges:

              i.     The victim told the police who arrived at her
                     house that night that Defendant hid the stool leg
                     in a rolled up carpet in the garage. But at trial,
                     she said that she was the one who hid the stool
                     leg there, to preserve it as evidence for the police.
                     Defense counsel pointed out this variation during
                     cross examination of the victim. Defense counsel
                     again exposed this discrepancy during
                     cross-examination of Deputy McDowell.
                     Furthermore, during closing argument, defense
                     counsel exploited this inconsistency. As such, the
                     jury was aware of this inconsistency and
                     Defendant was not prejudiced. Thus, this claim is
                     denied.

              ii.    The victim told police who responded to her
                     house that she actually saw Defendant break off
                     the stool leg. Yet, at trial she testified that she
                     did not hear Defendant come into the house or
                     break the stool leg; but, that he just suddenly
                     appeared in the kitchen with the leg in his hand
                     and attacked her. Defense counsel exposed this
                     inconsistency during cross-examination of the
                     victim. Defense counsel also pointed out this
                     inconsistent statement during cross examination
                     of Deputy Stein. As such, the jury was aware of
                     this inconsistency. Thus, Defendant was not
                     prejudiced, and this claim is denied.




                                             - 48 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 49 of 71 PageID 497




              iii.   The victim testified at trial that she was told by
                     the ER staff that she suffered a concussion, that
                     she needed stiches for her scalp laceration, and
                     that they wanted to admit her for overnight
                     observation. Yet, the ER doctor testified at trial
                     that the victim was never diagnosed with a
                     concussion, that she was not informed she
                     needed stitches because she did not, and that at
                     no time did he believe she required admission to
                     the hospital or any further observation. While
                     this is not a prior inconsistent statement, defense
                     counsel still exploited this contradiction during
                     closing argument. As such, the jury was aware of
                     this inconsistency and Defendant was not
                     prejudiced. Thus, this claim is denied.

              iv.    Defendant did not inform the 911 operator or the
                     police who responded to her house that
                     Defendant threatened her with a knife. Yet, she
                     told the police at the hospital that Defendant
                     used a knife to threaten her. Defense counsel
                     called attention to this discrepancy during
                     closing argument. As such, the jury was aware of
                     this inconsistency and Defendant was not
                     prejudiced. Thus, this claim is denied.

 (Doc. 21-1 at 18–19) (state court record citations omitted)

              v.     The victim never told Dr. Zafari about a knife or
                     about being smothered by a pillow. The State
                     was directed to respond to this claim.

                     Although the State failed to respond to this
                     claim, the Court finds that Defendant was not
                     prejudiced here. First, Defendant did not
                     actually use the knife on the victim so it is
                     reasonable that the victim did not recount this
                     portion of the beating to Dr. Zafari as it would
                     not have assisted him in treating her. Second,
                     being smothered by a pillow, unless until the
                     point of death, would not have left the victim
                     with any injuries that a doctor would need to
                     treat; so, it is again reasonable that the victim
                     did not tell Dr. Zafari about this. Accordingly, the
                     Court finds that the fact that the victim did not
                     tell Dr. Zafari about a knife or about being
                     smothered by a pillow to not be prior inconsistent
                     statements. See Pearce, 880 So. 2d at 569 (“To be



                                            - 49 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 50 of 71 PageID 498




                      inconsistent, a prior statement must either
                      directly contradict or be materially different from
                      the expected testimony at trial. The
                      inconsistency must also involve a material,
                      significant fact rather than mere details.”); State
                      v. Smith, 573 So. 2d 306, 313 (Fla. 1990)
                      (“Omissions must be of a material, significant
                      fact rather than mere details.”).

                      Additionally, in light of the overwhelming
                      evidence against Defendant that was presented
                      at trial and detailed throughout this order, and
                      considering the numerous inconsistent
                      statements and inconsistencies in evidence that
                      counsel did point out during trial and detailed
                      throughout this order, the Court finds that
                      Defendant was not prejudiced by counsel’s
                      failure to point out these two minor inconsistent
                      details. Therefore, this claim is denied.

 (Doc. 21-1 at 112)

              vi.     When the victim told the police at the hospital
                      that Defendant threatened her with a knife, she
                      could not describe the knife. When pressed by
                      police, she [described] the knife as a “steak
                      knife.” But eight months later, she gave the
                      police a drawing and a photocopy of a large
                      butcher knife. During cross-examination of the
                      victim, defense counsel exposed this
                      inconsistency at length. Then, defense counsel
                      emphasized this inconsistency during closing
                      argument. As such, the jury was aware of this
                      inconsistency and Defendant was not prejudiced.
                      Thus, this claim is denied.

              vii.    The victim testified in her pretrial deposition
                      that Defendant held the knife “to her neck.” Yet,
                      at trial she said that he held it about two feet
                      away from her. This claim is directly refuted by
                      the record. At trial, the victim testified that
                      Defendant held the knife up to her throat.
                      Furthermore, even if Defendant were to argue
                      that the victim wavered in her description of this
                      account, defense counsel highlighted possible
                      variations of this detail during closing argument.
                      As such, the jury was aware of the potential




                                             - 50 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 51 of 71 PageID 499




                      existence of differing accounts, and Defendant
                      was not prejudiced. Thus, this claim is denied.

 (Doc. 21-1 at 19) (state court record citations omitted)

              viii.   The police observed spots of blood in the front
                      entryway to the house. But, in listing all of the
                      rooms she went into that night, the victim did
                      not state that she had been in the front
                      entryway. The State was directed to respond to
                      this claim.

                      In its response, the State alleges that law
                      enforcement merely testified that they observed
                      what appeared to be blood in the front entryway,
                      but that they had not taken any swabs of the
                      spots believed to be blood. Additionally, the State
                      argues that the victim drew a diagram of where
                      she was in the house, which would be the best
                      evidence for the jury to see how blood might have
                      landed in various places around the house.

                      Initially, the Court notes that as discussed
                      elsewhere in Ground Six, this is not a prior
                      inconsistent statement. See Pearce, 880 So. 2d
                      at 569; Smith, 573 So. 2d at 313. Additionally, as
                      the State correctly points out, law enforcement
                      merely testified that they observed what
                      appeared to be blood in the front entryway but
                      that no swabs were taken of the spots believed to
                      be blood; and thus, the Court is not persuaded
                      that there exists a reasonable probability that,
                      but for counsel’s performance, the result of the
                      proceeding would have been different. At trial,
                      the State presented a great deal of evidence of
                      Defendant’s guilt, and impeaching this portion of
                      the victim’s testimony would not have impacted
                      the trial. Rainey v. State, 938 So. 2d 632, 635
                      (Fla. 5th DCA 2006); see also Hannon v. State,
                      941 So. 2d 1109, 1123 (Fla. 2006). As Defendant
                      was not prejudiced, this claim is denied.

 (Doc. 21-1 at 112–13) (state court record citations omitted)

              ix.     Despite saying that she was in mortal fear of
                      immediate death at Defendant’s hands, the
                      victim testified that she did not immediately
                      leave the house when he fell asleep. Defense


                                             - 51 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 52 of 71 PageID 500




                      counsel highlighted this incongruity more than
                      once during closing argument. As such, the jury
                      was aware of this inconsistency and Defendant
                      was not prejudiced. Thus, this claim is denied.

              x.      The victim claimed she went back into the
                      bedroom because she needed her cell phone to
                      call police. But, she admitted — and photos
                      taken by police that night demonstrated — that
                      there were phones all over the house, including
                      cell phones. Defense counsel illuminated this
                      disharmony during closing argument. As such,
                      the jury was aware of this inconsistency and
                      Defendant was not prejudiced. Thus, this claim is
                      denied.

              xi.     The victim testified at trial that when she
                      returned home from the hospital, she washed the
                      clothes that got dirty from feces and blood that
                      night, including a sweater, two robes, and a
                      night gown. Yet, Pat Oliveira, who helped the
                      victim clean those clothes, testified at trial that
                      they only washed one robe. Defense counsel
                      specifically addressed this conflicting testimony
                      during closing argument. As such, the jury was
                      aware of this inconsistency and Defendant was
                      not prejudiced. Thus, this claim is denied.

              xii.    The victim testified that Defendant pushed her
                      into bushes in front of Pat. Yet, Pat made no
                      mention of this in her testimony. Defense counsel
                      emphasized this conflicted testimony twice
                      during closing argument. As such, the jury was
                      aware of this inconsistency and Defendant was
                      not prejudiced. Thus, this claim is denied.

              xiii.   The victim claimed to be in mortal fear of
                      immediate death at Defendant’s hands. Yet, she
                      drove just two houses down, and tried for about
                      25 minutes to go to sleep in her car. Defense
                      counsel drew attention to this incongruity during
                      closing argument. As such, the jury was aware of
                      this inconsistency and Defendant was not
                      prejudiced. Thus, this claim is denied.

 (Doc. 21-1 at 20) (state court record citations omitted)




                                             - 52 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 53 of 71 PageID 501




       Trial counsel highlighted the inconsistencies identified by Miller in

 sub-claims (B)(i) through (B)(iv), sub-claim (B)(vi), and sub-claims (B)(ix) through

 (B)(xiii). (Doc. 21-1 at 22–23, 39–43, 47–48, 52–53, 61–63, 68, 76, 78–81, 83, 86–87)

 Because additional impeachment about the same inconsistencies would not have

 changed the outcome at trial, the state court did not unreasonably apply Strickland.

 Meders, 911 F.3d at 1354.

       For sub-claim (B)(v), Miller contended that the victim did not tell the doctor

 that Miller had threatened her with a knife and smothered her with a pillow.

 Miller asserted that trial counsel was ineffective for not impeaching her with those

 omissions. Whether either omission was negative impeachment is an issue of state

 law, and a state court’s determination of state law receives deference in federal

 court. Fla. Stat. § 90.608(1); Machin, 758 F.2d at 1433. The victim would not have

 naturally mentioned to the doctor that Miller threatened her with the knife or

 smothered her with the pillow because the victim did not suffer physical injury from

 either. (Doc. 21-1 at 112) Consequently, trial counsel was not ineffective and the

 state court did not unreasonably apply Strickland. Hawn v. State, 300 So. 3d 238,

 242 (Fla. 4th DCA 2020) (“[A]n omission in a previous out-of-court statement about

 which the witness testifies at trial can be considered an inconsistent statement for

 impeachment purposes, if the omission is a material, significant fact rather than

 mere details and would naturally have been mentioned.”) (citation and quotations

 omitted).




                                          - 53 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 54 of 71 PageID 502




       For sub-claim (B)(vii), Miller contended that the victim testified at trial that

 Miller held a knife two feet from her neck. Miller asserted that trial counsel was

 ineffective for not impeaching the victim with her deposition testimony that Miller

 held the knife “to her neck.” Trial counsel impeached the victim with her prior

 statement to police that Miller held the knife “to [her] throat.” (Doc. 21-1 at 42)

 Because impeachment about the same inconsistency would not have changed the

 outcome at trial, the state court did not unreasonably apply Strickland. Meders,

 911 F.3d at 1354.

       For sub-claim (B)(viii), Miller contended that the victim never testified that

 she went into the front entryway of the house. Miller asserted that trial counsel

 was ineffective for not impeaching the victim with evidence of blood in the front

 entryway of the house. A police officer testified that he observed “a red substance

 on that [entryway] flooring appearing to be blood” but explained that police never

 tested the spots for blood. (Doc. 21-1 at 196–97) Consequently, the impeachment

 value of the spots in the entryway was weak. Because trial counsel impeached the

 victim with other material, significant facts, the state court did not unreasonably

 apply Strickland. Meders, 911 F.3d at 1354.

       Sub-claim C

       Miller asserts that trial counsel was ineffective for not impeaching the victim

 with additional prior inconsistent statements. The post-conviction court denied the

 claim for each inconsistency as follows:

              Defendant’s third category of inconsistencies contains the
              victim’s inconsistent statements that the jury did not hear.
              As in the second category, this list is not exclusively prior


                                            - 54 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 55 of 71 PageID 503




            inconsistent statements but also contains further
            inconsistencies between the victim’s testimony and the other
            evidence. Defendant alleges:

            i.     Defendant claims trial counsel failed to fully
                   articulate a timeline of events and failed to point
                   out that the victim failed to account for at least
                   three hours of missing time in both her account
                   of the events at her deposition and in her account
                   of the events at trial. He further claims that the
                   impression the timelines give is that the victim
                   was beaten for six hours, which, if true, means
                   she would have sustained much more significant
                   injuries than she did. During closing argument,
                   defense counsel commented on the victim’s
                   testimony that she was beaten for roughly four
                   hours, yet did not suffer injuries of someone who
                   was beaten for that length of time. Additionally,
                   although defense counsel did not use specific
                   “missing three hours” language, counsel did
                   highlight the fact that she had extra time
                   between when Defendant stopped beating her
                   and when she left the house, enough time to
                   “stage a crime scene.” Accordingly, defense
                   counsel was not deficient and Defendant cannot
                   show prejudice. This claim is denied.

            ii.    Defendant claims an inconsistency existed
                   between how police described the victim when
                   they responded to the scene and the victim’s trial
                   testimony. Specifically, Defendant claims that
                   according to the police, when they responded to
                   the scene, the victim did not have any blood on
                   her hands, arms, or face and that the victim’s
                   trial testimony was contradictory to this. This
                   claim is refuted by the record. Deputy McDowell
                   testified that it was dark when he came upon the
                   victim, but that he could see blood around her
                   head area. Accordingly, Defendant cannot show
                   prejudice. This claim is denied.

            iii.   The victim never provided the police with the
                   knife. But eight months later, she gave the police
                   a drawing and a photocopy of a large butcher
                   knife. On cross­examination of the victim,
                   defense counsel exposed this inconsistency at
                   length. Defense counsel again highlighted this
                   point during closing argument. Accordingly,



                                          - 55 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 56 of 71 PageID 504




                     defense counsel was not deficient and Defendant
                     was not prejudiced. Thus, this claim is denied.

 (Doc. 22-1 at 20–21) (state court record citations omitted)

              iv.    Defendant claims the victim made several
                     statements for the first time during her
                     deposition that she had not before informed the
                     police, the hospital, or anyone else of:

                     1.     That Defendant attempted to “pop” her
                            eyeballs out. The State was directed to
                            respond to this claim.

                            In its response, the State merely contends
                            that counsel is not required to impeach
                            a witness on every conceivable
                            inconsistency, but that counsel did
                            impeach the victim extensively on issues
                            which could have resulted in a conviction
                            on a lesser included offense. Thus, the
                            State contends that there was no
                            prejudice by counsel’s failure to impeach
                            on this issue because Defendant was
                            “clearly guilty” of the lesser-included
                            simple battery, which is the conviction for
                            which sticking a finger in the victim’s eye
                            would have supported.

                            The Court agrees with the State and finds
                            that Defendant cannot demonstrate that
                            counsel’s performance was deficient as the
                            statements made by the victim did not
                            rise to the level of inconsistent statements
                            subject to impeachment. See Pearce, 880
                            So. 2d at 569 (“To be inconsistent, a prior
                            statement must either directly contradict
                            or be materially different from the
                            expected testimony at trial. The
                            inconsistency must also involve
                            a material, significant fact rather than
                            mere details.”). The Court finds this detail
                            to be immaterial and insignificant,
                            especially in light of all of the other
                            inconsistencies that counsel pointed out
                            during trial and detailed throughout this
                            order. Accordingly, there does not exist
                            a reasonable probability that, but for



                                           - 56 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 57 of 71 PageID 505




                           counsel’s performance, the result of the
                           proceeding would have been different.
                           This claim is therefore denied.

                     2.    That Defendant busted her tooth. The
                           State was directed to respond to this
                           claim.

                           In its response, the State argues that the
                           victim testified that it took time for the
                           tooth to die and then additional time for
                           her to discover the cause and have it
                           corrected. Thus, the State contends that
                           there is no evidence to suggest that all of
                           this had occurred by the time of her
                           deposition, which was four months after
                           the incident.

                           The Court agrees with the State and finds
                           that Defendant was not prejudiced. As the
                           State points out, the victim testified that
                           it took time for the tooth to die and
                           additional time to have it corrected.
                           Accordingly, it is not unreasonable that
                           the victim did not inform anyone that
                           Defendant had busted her tooth until
                           several months later because she did not
                           discover that Defendant had in fact
                           busted her tooth until several months
                           later. As such, the victim or the State
                           could have easily explained this
                           “inconsistency.” Therefore, there does not
                           exist a reasonable probability that, but for
                           counsel’s performance, the result of the
                           proceeding would have been different.
                           This claim is denied.

 (Doc. 21-1 at 113–15) (state court record citations omitted)

                     3.    That Defendant was violent with her in
                           the bedroom — that he beat her and
                           smothered her and strangled her there.
                           Defense counsel elicited testimony
                           exposing this inconsistency during
                           cross-examination of Deputy McDowell.
                           Defense counsel exposed this
                           inconsistency during closing argument.




                                           - 57 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 58 of 71 PageID 506




                            Accordingly, Defendant was not
                            prejudiced; and, this claim is denied.

              v.     Defendant claims the victim made several
                     statements at trial for the first time.

                     1.     The victim claimed she was “screaming”
                            for help when at the curtains. This claim
                            is refuted by the record. At her deposition,
                            the victim indicated that she was
                            screaming for help when at the curtains.
                            Thus, she did not make this allegation for
                            the first time at trial; and, defense
                            counsel would have had no grounds to
                            expose this non-existent inconsistency.
                            Accordingly, this claim is denied.

 (Doc. 21-1 at 22) (state court record citations omitted)

                     2.     That Defendant kicked her. The State was
                            directed to respond to this claim.

                            In its response, the State argues that
                            defense counsel wanted the jury to believe
                            that the injuries sustained by the victim
                            had been caused by Defendant’s body and
                            not by the stool leg. Accordingly, the State
                            contends that if counsel had pointed this
                            out, the jury would have had to consider
                            that Defendant’s hands alone caused all of
                            the victim’s injuries, a much less likely
                            scenario. Thus, the State further contends
                            that counsel should not be deemed
                            deficient for failing to point out something
                            that would have hurt Defendant’s theory
                            of defense.

                            Again, the Court finds the State’s
                            argument persuasive and therefore finds
                            that counsel was not ineffective for failing
                            to impeach the victim with this alleged
                            inconsistency. The defense theory was
                            that Defendant used only his body to beat
                            the victim, and that he did not use the
                            stool leg. If counsel had pointed this
                            inconsistency out at trial, it would have
                            discounted the defense’s theory given the
                            victim’s extensive bruising covering the



                                            - 58 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 59 of 71 PageID 507




                            entirety of her body. Accordingly, there
                            does not exist a reasonable probability
                            that, but for counsel’s performance, the
                            result of the proceeding would have been
                            different. This claim is denied.

 (Doc. 21-1 at 115) (state court record citations omitted)

                     3.     That the victim changed into a nightie
                            when she got into the bedroom. Defendant
                            claims this is inconsistent with her
                            testimony that she was pulled into the
                            bedroom and beaten and held down at all
                            times. Also, this is inconsistent with her
                            deposition testimony that she grabbed
                            only a pink robe to put on. During closing
                            argument, defense counsel highlighted
                            the inconsistency between the victim’s
                            story that she changed into a nightie and
                            the lack of time for multiple wardrobe
                            changes, as well as being inconsistent
                            with Pat Oliviera’s testimony that they
                            only washed one pink robe. As such,
                            Defendant was not prejudiced; and, this
                            claim is therefore denied.

                     4.     That the victim put on a “different robe”
                            because the first one she put on was
                            filthy. Defendant claims this is
                            inconsistent with her testimony that she
                            was pulled into the bedroom and beaten
                            and held down at all times. Defendant
                            claims that this is also inconsistent with
                            her deposition testimony that she grabbed
                            only a pink robe to put on. During closing
                            argument, defense counsel highlighted
                            the inconsistency between the victim’s
                            story that she changed multiple times and
                            the lack of time for multiple wardrobe
                            changes, as well as being inconsistent
                            with Pat Oliviera’s testimony that they
                            only washed one pink robe. Thus,
                            Defendant was not prejudiced.
                            Defendant’s claim is denied.

                     5.     That the victim was wearing a sweater
                            and shorts the night of the incident.
                            During closing argument, defense counsel



                                           - 59 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 60 of 71 PageID 508




                           pointed out that the victim seemed to be
                           changing her story with regard to what
                           she was wearing when she got home.
                           Accordingly, Defendant was not
                           prejudiced. Thus, this claim is denied.

 (Doc. 21-1 at 22–23) (state court record citations omitted)

                     6.    That Defendant punched and strangled
                           her while she was in the kitchen. Yet, at
                           her deposition, she failed to mention the
                           strangling in the kitchen and claimed that
                           the punching came after the kitchen
                           incident was over. The State was directed
                           to respond to this claim.

                           In its response, the State contends that in
                           regards to being punched in the kitchen,
                           Defendant’s claim is refuted by the
                           victim’s deposition. As far as strangling,
                           the State contends that Defendant was
                           not prejudiced by the lack of this
                           distinction because the victim consistently
                           testified that she was strangled by
                           Defendant at some point, so whether it
                           was in the kitchen or in the bedroom,
                           Defendant was still guilty.

                           The record reflects that the victim had
                           previously testified to being punched in
                           the kitchen. Thus, counsel was not
                           deficient for failing to point out an
                           inconsistency that did not exist.
                           Additionally, after reviewing the record, it
                           is apparent that the victim never testified
                           — either at her deposition or during trial
                           — to being strangled in the kitchen, as
                           Defendant claims. Rather, the victim
                           consistently testified that she was
                           strangled by Defendant in her bedroom.
                           Thus, counsel was not deficient for
                           pointing out an inconsistency that did not
                           exist. For the aforementioned reasons,
                           this claim is denied.

              vi.    Defendant claims that the victim told Deputy
                     McDowell that Defendant was already home
                     when she got home from the fair. However,



                                           - 60 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 61 of 71 PageID 509




                   Defendant claims that in all other accounts, the
                   victim arrived home first. The State was directed
                   to respond to this claim.

                   In its response, the State contends that the
                   victim could not be impeached with the police
                   affidavit because it is written by law
                   enforcement, not the victim, and is therefore
                   hearsay. Additionally, the State contends that
                   the value of raising this issue during Deputy
                   McDowell’s testimony would have been minimal.

                   Defendant’s claim is without merit. Defendant
                   cannot demonstrate that counsel’s performance
                   was deficient as the statements made by the
                   victim did not rise to the level of inconsistent
                   statements subject to impeachment. See Pearce,
                   880 So. 2d at 569 (“To be inconsistent, a prior
                   statement must either directly contradict or be
                   materially different from the expected testimony
                   at trial. The inconsistency must also involve
                   a material, significant fact rather than mere
                   details.”). The Court notes that in her deposition
                   and at trial, the victim consistently testified that
                   she arrived home first. Although she may have
                   told Deputy McDowell at some point prior to her
                   deposition that Defendant arrived home first, the
                   Court finds that the minor detail of who arrived
                   home first to not be material or significant. In
                   light of the overwhelming evidence against
                   Defendant that was presented at trial and
                   detailed throughout this order, and considering
                   the numerous inconsistent statements and
                   inconsistencies in evidence that counsel did point
                   out during trial and detailed throughout this
                   order, the Court finds that Defendant was not
                   prejudiced by counsel’s failure to point out this
                   minor prior inconsistent statement. Therefore,
                   this claim is denied.

            vii.   Defendant claims that the victim also told
                   Deputy McDowell that she watched Defendant
                   fall asleep and wake up again “over the course of
                   the next few hours.” But, in her deposition and at
                   trial, she testified that he was only asleep for 30
                   minutes before she left. The State was directed to
                   respond to this claim.




                                          - 61 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 62 of 71 PageID 510




                    In its response, the State contends that the base
                    timeline in this case was fairly solid with
                    everything else being, admittedly, estimations.
                    The State further argues that the victim
                    explained that she could not see what time it was
                    during the criminal acts. Thus, the State further
                    contends that any inconsistencies in how long
                    Defendant was asleep could easily have been
                    explained with a single question by the State,
                    “Are these times estimates/speculation?” The
                    answer to which, as the State alleges, would
                    have been yes.

                    The Court agrees with the State that much of the
                    timeline consisted of estimations. The Court
                    further agrees that had counsel pointed out this
                    inconsistency, the State could have easily
                    explained it. Furthermore, the Court notes that
                    the victim did in fact testify at trial that
                    Defendant had fallen asleep, awoken, and then
                    fallen back asleep. Thus, the Court finds that the
                    victim’s prior statement to Deputy McDowell did
                    not directly contradict or materially differ from
                    her testimony at trial. See Pearce, 880 So. 2d
                    at 569 (“To be inconsistent, a prior statement
                    must either directly contradict or be materially
                    different from the expected testimony at trial.
                    The inconsistency must also involve a material,
                    significant fact rather than mere details.”).
                    Accordingly, counsel was not deficient and
                    Defendant was not prejudiced.

            viii.   Defendant claims that the victim testified at her
                    deposition that Defendant hit her while she was
                    losing her bowels. However, at trial, Defendant
                    claims that the victim testified that Defendant
                    did not hit her while it was occurring, only after.
                    The State was directed to respond to this claim.

                    In its response, the State merely contends that
                    pointing out this inconsistency would have been
                    inconsequential.

                    Defendant’s claim is without merit. The victim’s
                    prior statement in her deposition did not directly
                    contradict or materially differ from her testimony
                    at trial. See Pearce, 880 So. 2d at 569 (“To be
                    inconsistent, a prior statement must either
                    directly contradict or be materially different from


                                           - 62 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 63 of 71 PageID 511




                     the expected testimony at trial. The
                     inconsistency must also involve a material,
                     significant fact rather than mere details.”).
                     Accordingly, counsel was not deficient and
                     Defendant was not prejudiced.

 (Doc. 21-1 at 115–18) (state court record citations omitted)

       Trial counsel highlighted the inconsistencies in sub-claim (C)(i), sub-claim

 (C)(iii), sub-claim (C)(iv)(3), and sub-claim (C)(v)(3) through sub-claim (C)(v)(5).

 (Doc. 21-1 at 40–43, 54, 69–71, 76, 79–81, 83, 87) Because additional impeachment

 about the same inconsistencies would not have changed the outcome at trial, the

 state court did not unreasonably apply Strickland. Meders, 911 F.3d at 1354.

       For sub-claim (C)(ii), Miller asserted that trial counsel was ineffective for not

 impeaching the victim with police officers’ observations that the victim did not have

 blood on her hands, arms, or face. The victim identified photographs showing a

 bloody handprint in the kitchen, a sweater that she was wearing that was “all full

 of blood,” and blood spots on mattress sheets and a comforter. (Doc. 9, Ex. A

 at 324–26) The doctor who treated the victim testified that the victim had a

 laceration on her forehead. (Doc. 9, Ex. A at 426) A police officer testified that the

 victim had some blood on her head. (Doc. 9, Ex. A at 500) Because the absence of

 blood on the victim’s hands and arms would not have changed the outcome at trial,

 the state court did not unreasonably apply Strickland. Meders, 911 F.3d at 1354.

       For sub-claim (C)(iv)(1), Miller contended that the victim testified for the first

 time at her deposition that Miller tried to “pop” her eyeballs out. Miller asserted

 that trial counsel was ineffective for not impeaching the victim with her omission of

 this detail in her statement to police. Whether the omission was negative


                                            - 63 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 64 of 71 PageID 512




 impeachment is an issue of state law, and a state court’s determination of state law

 receives deference in federal court. Fla. Stat. § 90.608(1); Machin, 758 F.2d at 1433.

 Because Miller was charged with aggravated battery (Doc. 21-1 at 223, 225) and the

 victim’s testimony about Miller’s attempts to “pop” her eyeballs out — an attempted

 battery — did not concern a material, significant fact, trial counsel was not

 ineffective and the state court did not unreasonably apply Strickland. Hawn,

 300 So. 3d at 242.

       For sub-claim (C)(iv)(2), Miller contended that the victim testified for the first

 time at her deposition that Miller busted her tooth. Miller asserted that trial

 counsel was ineffective for not impeaching the victim with her omission of this

 detail in her statement to police. The victim testified that her tooth started

 hurting, she found a dentist after several weeks, and her gums turned black after

 the dentist treated the tooth. (Doc. 21-1 at 172–74) Because the victim did not

 become aware of her injured tooth until weeks after she spoke to police, trial

 counsel was not ineffective and the state court did not unreasonably apply

 Strickland.

       For sub-claim (C)(v)(1), Miller contended that the victim testified for the first

 time at trial that she screamed for help while she was at the curtains. Miller

 asserted that trial counsel was ineffective for not impeaching the victim with her

 omission of this detail at her deposition. At her deposition, the victim testified

 (Doc. 21-1 at 92):

               [Counsel:]   From the kitchen, is there a window that faces
                            the street where people are walking?



                                           - 64 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 65 of 71 PageID 513




              [Victim:]     Two tall windows and it’s blocked by curtains. So
                            I’m trying to open them up while he’s coming
                            after me, and I’m screaming at the top of my
                            lungs, [“]help me[,] help me,[”] and praying to
                            God someone would hear me. No one heard me.
                            ...

 Because this deposition testimony refuted the claim, the state court did not

 unreasonably deny the claim.

       For sub-claim (C)(v)(2), Miller contended that the victim testified for the first

 time at trial that Miller kicked her. Miller asserted that trial counsel was

 ineffective for not impeaching the victim with her omission of this detail in her

 statement to police and at her deposition. Miller was charged with committing

 aggravated battery with the stool leg. (Doc. 21-1 at 223) At trial, the defense

 claimed that Miller used his hands and feet — not the stool leg — to inflict injuries

 on the victim. (Doc. 9, Ex. A at 660) Because the victim’s testimony supported this

 defense, trial counsel was not ineffective and the state court did not unreasonably

 apply Strickland.

       For sub-claim (C)(vi), Miller asserted that trial counsel was ineffective for not

 impeaching the victim with her statement to police that Miller was already home

 when she got back from the fair. Miller contends that the victim testified at her

 deposition and at trial that she arrived home first. Because who arrived at home

 first did not concern a material, significant fact, trial counsel was not ineffective

 and the state court did not unreasonably apply Strickland.

       For sub-claim (C)(vii), Miller asserted that trial counsel was ineffective for

 not impeaching the victim with her statement to police that she watched Miller fall



                                           - 65 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 66 of 71 PageID 514




 asleep for a few hours and wake up. Miller contends that the victim testified at her

 deposition and at trial that Miller was asleep for 30 minutes. Whether the

 statement to police was a prior inconsistent statement is an issue of state law, and a

 state court’s determination of state law receives deference in federal court.

 Fla. Stat. § 90.608(1); Machin, 758 F.2d at 1433. Because the victim testified that

 Miller “bear-hugged” her, fell asleep, and woke up (Doc. 21-1 at 143–47), the

 victim’s testimony was not materially different from her statement to police and the

 state court did not unreasonably apply Strickland.

       For sub-claim (C)(viii), Miller asserted that trial counsel was ineffective for

 not impeaching the victim with her statement at her deposition that Miller hit her

 while she defecated. Miller contends that the victim testified at trial that Miller hit

 her after she defecated. Whether the statement at her deposition was a prior

 inconsistent statement is an issue of state law, and a state court’s determination of

 state law receives deference in federal court. Fla. Stat. § 90.608(1); Machin,

 758 F.2d at 1433. Because when the victim defecated does not concern a material,

 significant fact, the state court concluded that the statement was not a prior

 inconsistent statement. Consequently, trial counsel was not ineffective and the

 state court did not unreasonably apply Strickland.

       For sub-claim (C)(v)(6), Miller contended that the victim testified for the first

 time at trial that Miller punched and strangled her while she was in the kitchen.

 Miller asserted that trial counsel was ineffective for not impeaching the victim

 because the victim omitted the detail about the strangling in the kitchen at her




                                          - 66 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 67 of 71 PageID 515




 deposition and testified that Miller punched her only after the beating in the

 kitchen concluded. The state court clarified the ruling on the claim on rehearing as

 follows (Doc. 21-1 at 234–36) (state court record citations omitted):

              Defendant alleges that at trial, the victim testified that
              Defendant punched and strangled her while she was in
              the kitchen; but, that in her deposition, she made no
              mention at all of a strangling in the kitchen and claimed
              that the punching came after the kitchen incident was
              over. In its response, the State contends that in regards
              to being punched in the kitchen, Defendant’s claim is
              refuted by the victim’s deposition. As far as strangling,
              the State contends that Defendant was not prejudiced
              by the lack of this distinction because the victim
              consistently testified that she was strangled by
              Defendant at some point, so whether it was in the
              kitchen or in the bedroom, Defendant was still guilty.

              The record reflects that the victim had previously
              testified to being punched in the kitchen. Thus, the
              Court finds that counsel was not deficient for failing to
              point out an inconsistency that did not exist. This claim
              is denied to the extent that Defendant claims counsel
              was ineffective for failing to impeach the victim or
              otherwise point out to the jury the victim’s inconsistent
              statements relating to when the punching occurred.

              As to the victim’s inconsistency relating to where
              exactly Defendant strangled her, the Court finds that
              counsel was not deficient for failing to object and
              Defendant was not prejudiced by counsel’s failure to
              otherwise point out this inconsistency. First, the Court
              notes that Defendant was neither charged with nor
              convicted of any crimes relating to his strangling of the
              victim in the kitchen, or anywhere else throughout the
              house. Moreover, the defense’s theory at trial was that
              Defendant conceded to beating the victim, but was only
              challenging the degree of his beating that occurred
              throughout the night at issue. Thus, the victim’s trial
              testimony that Defendant strangled the victim in the
              kitchen was merely a detail, and not a material,
              significant fact.

              Second, the Court finds that the victim’s failure to
              mention the strangulation in the kitchen at her
              deposition and then the inclusion of such act during


                                            - 67 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 68 of 71 PageID 516




            trial to not be direct contradictions of one another, nor
            to be materially different statements. The victim’s
            deposition testimony as to which acts by Defendant
            occurred where and in what order are substantially the
            same as her trial testimony. While the Court agrees
            with Defendant that [absent from] the victim’s
            deposition is [ ] any mention of her being strangled in
            the kitchen, the victim did admit during her deposition
            that everything was happening so fast. Additionally, at
            trial, the victim mentioned the kitchen strangling
            almost in passing as she was describing the punching
            and the eye gouging, which was otherwise consistent
            with her deposition testimony. Furthermore, the victim
            testified consistently that Defendant strangled her at
            some point throughout the night. Thus, the Court finds
            that Defendant cannot demonstrate that counsel’s
            performance was deficient as the complained of
            statements made by the victim at her deposition and
            during trial did not rise to the level of inconsistent
            statements subject to impeachment. See Pearce,
            880 So. 2d at 569 (“To be inconsistent, a prior statement
            must either directly contradict or be materially different
            from the expected testimony at trial. The inconsistency
            must also involve a material, significant fact rather
            than mere details.”); State v. Smith, 573 So. 2d 306, 313
            (Fla. 1990) (“Omissions must be of a material,
            significant fact rather than mere details.”).

            Finally, in light of the overwhelming evidence against
            Defendant that was presented at trial and detailed
            throughout this Court’s prior orders (adopted and
            incorporated by reference), and considering the
            numerous inconsistent statements and inconsistencies
            in evidence that counsel did point out during trial and
            detailed throughout this Court’s prior orders, the Court
            finds that Defendant was not prejudiced by counsel’s
            failure to point out this minor inconsistency. In other
            words, Defendant cannot demonstrate that the outcome
            of the trial would have been different had counsel
            pointed out this minor inconsistency. At trial, the State
            presented a great deal of evidence of Defendant’s guilt,
            and pointing out this minor inconsistency from the
            victim’s deposition to her trial testimony would not have
            impacted the trial. Rainey v. State, 938 So. 2d 632, 635
            (Fla. 5th DCA 2006); see also Hannon v. State,
            941 So. 2d 1109, 1123 (Fla. 2006). Because the Court
            finds that counsel was not deficient and Defendant was
            not prejudiced, this claim is denied.



                                          - 68 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 69 of 71 PageID 517




       At her deposition and at trial, the victim testified that Miller punched her in

 the kitchen while she was cleaning up her feces and vomit. (Docs. 9, Ex. A

 at 278–81 and 21-1 at 252) Because the victim’s deposition testimony was not

 materially different from her trial testimony, trial counsel was not ineffective and

 the state court did not unreasonably apply Strickland.

       Whether the omission at her deposition about the strangulation in the

 kitchen was negative impeachment is an issue of state law, and a state court’s

 determination of state law receives deference in federal court. Fla. Stat.

 § 90.608(1); Machin, 758 F.2d at 1433. At her deposition, the victim testified that

 Miller strangled her with his hands in the bedroom. (Doc. 21-1 at 256–57) At trial,

 the victim testified that Miller punched and strangled her in both the kitchen and

 the bedroom. (Doc. 9, Ex. A at 280, 283–84)

       Miller was charged with (1) kidnapping, (2) aggravated battery either with a

 deadly weapon or by causing great bodily harm or permanent disfigurement, and

 (3) aggravated assault with a knife. (Doc. 21-1 at 223) At trial, the defense

 conceded that Miller beat up the victim but denied that Miller (1) physically

 confined the victim or (2) used a deadly weapon or caused great bodily injury or

 permanent disfigurement. (Doc. 9, Ex. A at 223, 655–57, 660–64) Because where

 Miller strangled the victim did not concern a material, significant fact, the state

 court concluded that the omission was not negative impeachment. Consequently,

 trial counsel was not ineffective and the state court did not unreasonably apply

 Strickland.




                                          - 69 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 70 of 71 PageID 518




       For sub-claim (B)(v), sub-claim (B)(viii), sub-claim (C)(v)(6), and

 sub-claim (C)(vi), the state court concluded that Miller did not demonstrate

 prejudice under Strickland partly because “overwhelming evidence of guilt”

 supported the convictions. (Doc. 21-1 at 112–13, 116–17, 236) Miller argues that

 the state court unreasonably determined that “overwhelming evidence of guilt”

 supported the convictions. (Docs. 2 at 46–47 and 14 at 24–25) Because the state

 court also concluded that Miller did not demonstrate deficient performance for each

 sub-claim (Doc. 21-1 at 112–13, 116–17, 236) and Miller had the burden to

 demonstrate both deficient performance and prejudice, Miller is not entitled to

 relief. Strickland, 466 U.S. at 697.

       Also, evidence of Miller’s guilt was overwhelming. Miller conceded that he

 beat the victim. (Doc. 9, Ex. A at 223) The victim testified that Miller repeatedly

 beat her with a stool leg and his fists and feet, held a knife to her neck and

 threatened to kill her, pulled her into the bedroom when she tried to escape, and

 continued to beat her. (Doc. 9, Ex. A at 266–90) The jury saw photographs of the

 victim’s injuries taken at the hospital after the attack. (Doc. 9, Ex. A at 312–20)

 The jury observed permanent scars on the victim’s body caused by the stool leg.

 (Doc. 9, Ex. A at 409–10) The doctor who treated the victim substantiated her

 many injuries and opined that the stool leg could have caused serious bodily injury

 or death. (Doc. 9, Ex. A at 425–29) Miller’s conviction was based on both the

 victim’s testimony and this additional unrebutted evidence. The state court did not




                                          - 70 -
Case 8:17-cv-02815-TPB-AEP Document 22 Filed 12/11/20 Page 71 of 71 PageID 519




 unreasonably determine that evidence of Miller’s guilty was overwhelming. Ground

 Seven is denied.

                                       Conclusion

       Because Miller fails to meet his heavy burden under AEDPA, his petition for

 the writ of habeas corpus (Doc. 1) is DENIED. The clerk must enter a judgment

 against Miller and CLOSE the case.

     Certificate of Appealability and Leave to Appeal In Forma Pauperis

       A prisoner seeking a writ of habeas corpus is not absolutely entitled to appeal

 a district court’s denial of his application. A district court must first issue

 a certificate of appealability. A certificate of appealability may issue “only if the

 applicant has made a substantial showing of the denial of a constitutional right.”

 28 U.S.C. § 2253(c)(2). If the district court denies a claim on procedural grounds,

 a petitioner must show that reasonable jurists would find debatable both the merits

 of the underlying claims and the procedural issues. Slack v. McDaniel,

 529 U.S. 473, 478 (2000). Because Miller does not meet his burden under Section

 2253(c)(2) or Slack, a certificate of appealability and leave to appeal in forma

 pauperis are DENIED. Miller must obtain permission from the court of appeals to

 appeal in forma pauperis.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 11th day of

 December, 2020.



                                                    ____________________________________
                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE



                                           - 71 -
